Exhibit 10.22

REAL ESTATE SALE AGREEMENT
Concourse Fortune Property, San Jose, California

This Real Estate Sale Agreement (this “Agreement”) is made effective as of March
22, 2007 (the “Effective Date”), between Concourse Fortune Associates LLC, a
Delaware limited liability company  (“Seller”), and Westcore Properties AC, LLC,
a Delaware limited liability company  (“Purchaser”). In consideration of the
mutual covenants in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Seller and Purchaser agree as follows:

1.             Purchase and Sale of Property. Subject to and in accordance with
the terms and conditions set forth in this Agreement, Purchaser shall purchase
from Seller and Seller shall sell to Purchaser:  (i) that certain real property
(the “Real Property”) in San Jose, Santa Clara County, California, that is
legally described in the Exhibit A attached to this Agreement, and upon which
are located 5 office buildings with street addresses of 1710, 2010, 2030 and
2040 Fortune Drive, and 1953, 1955, 1957, 1959, 1961, 1963 and 1965 Concourse
Drive; (ii) all buildings and improvements on the Real Property, subject to the
rights of the tenants under the “Leases”, as that term is defined below, and any
and all of Seller’s rights, easements, licenses and privileges presently on or
pertaining to the Real Property (the “Improvements”); (iii) Seller’s right,
title and interest in and to the leases, occupancy agreements and license
agreements affecting the Real Property listed on the Exhibit K attached to this
Agreement (the “Leases”); (iv) all furniture, furnishings, fixtures, equipment
and other tangible personal property owned by Seller, located on and used solely
in connection with the Real Property, but specifically excluding any and all
computer hardware and software (the “Tangible Personal Property”), a list of
which is attached to this Agreement as Exhibit B; and (v) Seller’s right, title
and interest, to the extent transferable, in and to (1) all approvals,
entitlements, licenses, permits and warranties, but only to the extent that they
are now used in connection with the operation, ownership, maintenance,
management, or occupancy of the Real Property (and not to any other property
Seller or its affiliates owns), and (2) to the extent in Seller’s possession,
any blueprints, plans, specifications, maps or drawings, but only to the extent
they are used in connection with the operation, ownership, maintenance,
management, or occupancy of the Real Property and Improvements (and not to any
other property Seller or its affiliates own) and subject to any rights of the
preparers of such documents; all to the extent applicable to the period from and
after the “Closing Date”, as Section 4 of this Agreement defines that term,
except as expressly set forth to the contrary in this Agreement (collectively,
the “Intangible Personal Property”). The Real Property, the Improvements, the
Leases, the Tangible Personal Property, and the Intangible Personal Property
are, collectively, the “Property”, provided that the term “Property” expressly
excludes all property owned by tenants or other users or occupants of the
Property, all rights with respect to any refund of taxes applicable to any
period before the Closing Date, all rights to any insurance proceeds or
settlements for events occurring before Closing, subject to Section 5 of this
Agreement, and all property in the management office of the Property owned by
the “Property Manager”, as Section 4.1 of this Agreement defines that term.

2.             Purchase Price. The total consideration to be paid by Purchaser
to Seller for the Property is $47,250,000 (the “Purchase Price”).

2.1           Earnest Money. Within 2 “Business Days”, as Section 12.18 of this
Agreement defines that term, after the Effective Date, Purchaser shall deliver
to the

1


--------------------------------------------------------------------------------


attention of Heather Kucala at the San Francisco office of First American Title
Insurance Company  (“Escrow Agent”) $500,000 (the “Earnest Money”), which Escrow
Agent shall hold in an escrow account (the “Escrow”). The Earnest Money shall be
invested as Seller and Purchaser direct. Any and all interest earned on the
Earnest Money shall be part of the Earnest Money and shall be reported to
Purchaser’s federal tax identification number. During the “Due Diligence
Period”, as Section 8.1 of this Agreement defines that term, the Earnest Money
shall be fully refundable to Purchaser, and if Purchaser fails to timely deliver
the “Approval Notice”, as Section 8.4 of this Agreement defines that term,
Escrow Agent shall return the Earnest Money to Purchaser without further
instruction or written approval from Seller in accordance with Section 8.4. In
addition, if Purchaser terminates this Agreement under any provision of this
Agreement that expressly gives Purchaser the right to terminate, the Earnest
Money shall be returned to Purchaser in accordance with the applicable
provision. If the transaction closes in accordance with the terms of this
Agreement, Escrow Agent shall deliver the Earnest Money to Seller at Closing as
payment toward the Purchase Price.

2.2           Cash Balance. At Closing, Purchaser shall pay to Seller the
Purchase Price, less the Earnest Money, and plus or minus the adjustments and
prorations described in this Agreement (such amount, as adjusted, is the “Cash
Balance”). Purchaser shall pay the Cash Balance by federal funds wire
transferred to Escrow at Closing.

3.             Evidence of Title. Within 5 days after the Effective Date, Seller
shall cause First American Title Insurance Company  (“Title Insurer”) to deliver
to Purchaser a current preliminary title report for the Property (the “Title
Report”), and copies of all title exception documents to which the Title Report
refers. Purchaser acknowledges that it has received, before the Effective Date,
copies of the following 3 existing surveys of the Real Property: (i) the ALTA
survey of the 3 buildings at 2010, 2030, and 2040 Fortune Drive by Slooten
Consulting, Inc. dated 5/30/00, identified as Job No. 6585; (ii) the ALTA survey
of the building at 1710 Fortune Drive by Slooten Consulting, Inc. dated 5/24/00,
identified as Job. No. 6310-02; and (iii) the ALTA survey of the building with
street addresses of 1953, 1955, 1957, 1959, 1961, 1963, and 1965, Concourse
Drive by Slooten Consulting, Inc. dated 5/25/00, identified as Job No. 6311-02
(the “Existing Surveys”). Any updated or new survey of the Property that
Purchaser obtains shall be an “Updated Survey”. Purchaser shall have 25 days
after the Effective Date to notify Seller in writing (the “Title Objection
Notice”), specifying any exceptions and/or survey matters to which Purchaser
objects (the “Title Objections”). Seller shall have a period of 2 Business Days
after Seller’s receipt of the Title Objection Notice (a) to remove, or agree in
a written notice delivered to Purchaser to remove prior to the Closing, some or
all of the Title Objections, or (b) to advise Purchaser, in writing, that Seller
will not agree to remove some or all of the Title Objections (the “Title
Response Notice”). If Seller fails to timely deliver to Purchaser the Title
Response Notice, it shall be conclusively deemed that Seller has elected not to
remove any of the Title Objections. If Seller agrees in its Title Response
Notice to remove any Title Objections, Seller shall remove those Title
Objections at or before Closing. If any update or supplement to the Title Report
or the Updated Survey that Purchaser first receives after the expiration of the
Due Diligence Period (a “Title Amendment”) reveals any new title exception that
Purchaser did not cause (an “Additional Title Exception”), Purchaser shall have
10 Business Days after receiving the applicable Title Amendment in which to
object in writing to such Additional Title Exception (an “Additional Title
Objections Notice”), in

2


--------------------------------------------------------------------------------


which case all such Additional Title Exceptions to which Purchaser objects shall
be additional Title Objections. Seller shall have 2 Business Days after
receiving an Additional Title Objections Notice in which to deliver an
additional Title Objection Response notifying Purchaser that it agrees to remove
all of the additional Title Objections in the applicable Additional Title
Objections Notice. If Seller fails to timely deliver to Purchaser such an
additional Title Response Notice, Seller shall be conclusively deemed to have
elected not to remove any of the additional Title Objections in the Additional
Title Objections Notice. If Seller agrees to remove any such additional Title
Objections, Seller shall have until Closing to cure the additional Title
Objections, provided that if Seller receives any Additional Title Objections
Notice less than 15 days before the scheduled Closing Date, the Closing Date
shall be extended, if necessary, to allow Seller 15 days to cure.
Notwithstanding the foregoing, by the Closing Date, Seller shall remove or cause
to be removed all deeds of trust, mortgages, monetary liens, and other security
instruments affecting the Property other than current taxes and assessments not
yet due and payable. In addition, if Buyer is able to locate any person
authorized to execute and deliver an estoppel on behalf of the declarant under
the covenants, conditions and restrictions recorded against the Property, Seller
shall cooperate with Purchaser in requesting and attempting to obtain any such
estoppel or estoppels that Purchaser reasonably requests. If Purchaser delivers
the Approval Notice to Seller under Section 8.4, all matters affecting title
other than Title Objections that Seller has agreed to remove in any Title
Response Notice shall be “Permitted Exceptions”.

4.             Closing. The payment of the Purchase Price, the transfer of title
to the Property, and the satisfaction of all other terms and conditions of the
transactions this Agreement contemplates (the “Closing”) shall, subject to any
extension under Section 3 or Section 10 of this Agreement, occur on the 15th day
after the Due Diligence Period expires (the “Closing Date”), through escrow at
the San Francisco office of Title Insurer.

4.1           Seller’s Closing Deliveries. At Closing, Seller shall execute (as
necessary) and deliver to Purchaser (either through escrow or as this Section
4.1 provides) each of the following documents: (i) one original Grant Deed, in
form acceptable to Purchaser, subject to the Permitted Exceptions; (ii) 2
original counterparts of a Bill of Sale in the form attached to this Agreement
as Exhibit E; (iii) 2 original counterparts of the General Assignment in the
form attached to this Agreement as Exhibit M (the “General Assignment”) (iv) one
original tenant notice for each tenant of the Property, substantially in the
form attached to this Agreement as Exhibit F (each, a “Notice to Tenant”); (v)
Seller’s non-foreign affidavit, in the form attached to this Agreement as
Exhibit G; (vi) a California form 593-C non-foreign affidavit executed by
Seller; (vii) one counterpart of the “Joint Closing Statement”, as Section 4.3
of this Agreement defines that term; (viii) one counterpart of the final and
agreed-upon closing statement prepared by Escrow Agent (the “Escrow Agent’s
Closing Statement”); (ix) evidence of termination of both the existing property
management agreement with United Capital Corporation  (“Property Manager”), and
the leasing agreement with Colliers International; (x) such transfer tax forms
as are required by law, if any (the “Transfer Documents”); (xi) assignments or
transfers of Seller’s rights to any security deposit that is not in the form of
cash or the reissuance of any letter of credit, as Purchaser shall elect in its
sole discretion by a written notice delivered to Seller before the Due Diligence
Period expires; (xii) originals, or if Seller does not possess originals,
copies, of all permits, warranties, and Leases in Seller’s possession; (xiii)
all keys, access

3


--------------------------------------------------------------------------------


codes, tenant files, and other similar items in Seller’s possession and Property
Manager’s possession; and (xiv) any evidence of Seller’s power and authority to
enter into this transaction that Title Insurer or Purchaser reasonably requests.
Seller and Purchaser may execute and deliver the Joint Closing Statement and
Escrow Agent’s Closing Statement by fax or by emailed .pdf counterparts on the
Closing Date. Seller shall make available for pick-up by Purchaser at Property
Manager’s Mountain View office, within a reasonable time after the Closing Date,
all of the original Leases and all plans and specifications, contracts, licenses
and permits pertaining to the Property in Seller’s possession.

4.2          Purchaser’s Closing Deliveries. At Closing, Purchaser shall deliver
to Seller: (i) the Cash Balance; (ii) 2 executed counterpart originals of the
General Assignment; (iii) one executed counterpart of the Joint Closing
Statement, (iv) one executed counterpart of the Escrow Agent’s Closing
Statement; (v) one original Notice to Tenant executed by Purchaser and addressed
to each tenant of the Property; and (vi) any evidence of Purchaser’s power and
authority to enter into this transaction that Title Insurer or Seller reasonably
requests.

4.3          Closing Prorations and Adjustments. Seller shall prepare a
statement of the prorations and adjustments required by this Agreement (the
“Joint Closing Statement”) and submit it to Purchaser for approval at least 4
Business Days before the Closing Date. The items listed below in this Section
4.3 are to be equitably prorated or adjusted as of midnight on the day before
the Closing Date, it being understood that, for purposes of prorations and
adjustments, Seller shall be deemed the owner of the Property on the day
immediately preceding the Closing Date and Purchaser shall be deemed the owner
of the Property for the full day on the Closing Date.

4.3.1       Taxes. Real estate and personal property taxes and assessments shall
be prorated for the period for which such taxes and assessments are assessed,
regardless of when payable, on the basis of the number of days in such period
the Property will have been owned by Seller and Purchaser, respectively. If the
current tax bill is not available at Closing, then the proration shall be made
on the basis of the most recent ascertainable tax bill. Any taxes paid at or
before Closing shall be prorated based upon the amounts actually paid. If taxes
and assessments for the fiscal year in which Closing occurs have been determined
but have not been paid before Closing, Seller shall be charged and Purchaser
credited at Closing with an amount equal to that portion of such taxes and
assessments that relates to the period before the Closing Date, and Purchaser
shall pay the taxes and assessments before they become delinquent. Seller shall
be solely responsible for the payment of all supplemental taxes levied,
assessed, or otherwise accrued by the Closing Date.

4.3.2       Rent. The “minimum” or “base” rent payable by tenants under the
Leases for the calendar month in which the Closing occurs shall be prorated on
the basis of the number of days of such month the Property will have been owned
by Purchaser and Seller, respectively. However, there shall be no proration of
any such rent that is delinquent as of the Closing Date. Rather, Purchaser shall
cause

4


--------------------------------------------------------------------------------


any such delinquent rent for the period before Closing to be remitted to Seller
if, as, and when collected. Additionally, there shall be no proration of any
rent that a tenant under a Lease delivers to either Purchaser or Seller that
said tenant has identified, at the time of such delivery, as constituting
payment of rent due for a month or other period of time before Closing. If
Purchaser receives any such rent, Purchaser shall cause such rent to be remitted
to Seller if, as, and when collected. At Closing, Seller shall deliver to
Purchaser a schedule of all such delinquent rent. Purchaser shall include the
amount of delinquent rent in the first bills its submits to the applicable
tenants after the Closing, and shall continue to do so for the 2 following
months. Purchaser shall promptly deliver to Seller a copy of each such bill
submitted to tenants. After such 2 month period, Seller may pursue remedies
directly against delinquent tenants, but may not sue to evict or otherwise
dispossess such tenants or to terminate any such tenant’s lease.

4.3.3       Costs Relating To New Leases. Any tenant improvement costs, leasing
commissions or other leasing costs paid or payable pursuant to any “New Lease”
entered into in accordance with Section 10.3.1 of this Agreement shall be
prorated over the term of such New Lease, with Seller being responsible for a
portion of such costs and commissions based on the ratio of base rent payments
received by Seller through the Closing Date to the total base rent payable over
the term of such New Lease.

4.3.4       Security Deposits; Utility Deposits. Purchaser shall receive a
credit at Closing in the amount of any unapplied cash security deposits under
the Leases. In addition, Seller shall assign, to the extent assignable, and
deliver to Purchaser at Closing any and all letters of credit and other
instruments held by Seller as security deposits under Leases. Seller shall
receive a credit at Closing in the amount of all refundable cash or other
deposits posted with utility companies servicing the Property that are duly
assigned to Purchaser at Closing. In the event any security or other deposit is
in the form of a bond or letter of credit, then, unless and until Seller
delivers to Purchaser either a fully executed assignment to Purchaser of the
beneficial interest under such bond or letter of credit together with the bond
or letter of credit issuer’s express written consent to such assignment or a
full replacement for such bond or letter of credit issued by the bond or letter
of credit issuer directly in favor of Purchaser, the amount of such bond or
letter of credit shall either be paid to Purchaser at the Closing or credited
against the Purchase Price, at Purchaser’s option.

4.3.5       Utilities. Water, electric, telephone and all other utility and fuel
charges, fuel on hand (at cost plus sales tax), and any other payments to
utility companies shall be prorated. If possible, utility prorations will be
handled by final meter readings on the Closing Date. If final readings are not
possible, or if any such charges are not separately metered, such charges will
be prorated based on the most recent period for which costs are available.

4.3.6       Fees Payable. Assignable license and permit fees, and similar fees
and expenses of operation shall be prorated.

5


--------------------------------------------------------------------------------


4.3.7       Tenant Inducement Costs and Leasing Commissions. Purchaser shall pay
all of the “Tenant Inducement Costs”, as this Section defines that term, and
leasing commissions pursuant to any New Lease to the extent set forth in Section
4.3.3 above. Seller shall pay all other Tenant Inducement Costs and leasing
commissions incurred or accruing before Closing. “Tenant Inducement Costs” means
any payments required under a Lease to be paid by the landlord under that Lease
to or for the benefit of the tenant that is in the nature of a tenant
inducement, including specifically, without limitation, tenant improvement
costs, lease buyout costs (other than those accruing as a result of a buyout
option executed by Purchaser after the Closing Date, which buyout costs shall be
Purchaser’s sole and exclusive responsibility), moving, design, refurbishment
and club membership allowances, but specifically excluding legal fees or loss of
income resulting from any free rental period (Seller shall bear the loss
resulting from any free rental period before the Closing Date and Purchaser
shall bear such loss from and after the Closing Date). If, as of the Closing
Date, Seller has not paid any Tenant Inducement Costs or leasing commissions for
which Seller is responsible under this Section 4.3.7, at Closing, Purchaser
shall be credited with an amount equal to such Tenant Inducement Costs and
leasing commissions and Purchaser shall assume the obligation to pay them.

If any item of income or expense set forth in this Section 4.3 is subject to
final adjustment after Closing, then Seller and Purchaser shall make, and each
shall be entitled to, an appropriate reproration to each such item promptly when
accurate information becomes available, but in no event later than 90 days after
the end of the calendar year in which Closing occurs. Any amounts due from one
party to the other as a result of such reproration shall be paid promptly in
cash to the party entitled to that amount. Seller and Purchaser shall make
available to each other for review such records as are necessary to complete
such reprorations. This Section 4.3 shall survive the Closing.

4.4          Tenant Reimbursements. Tenants under the Leases are currently
paying Seller certain amounts (“Tenant Reimbursements”) based on Seller’s
estimates for real estate taxes and assessments, common area maintenance,
operating expenses and similar expenses (collectively, “Tenant Reimbursable
Expenses”).

4.4.1       For The Calendar Year of Closing. At Closing, Tenant Reimbursements
payable by tenants under the Leases for the calendar month in which the Closing
occurs shall be prorated on the basis of the number of days of such month the
Property will have been owned by Purchaser and Seller, respectively. However,
there shall be no proration of any such Tenant Reimbursements that are
delinquent as of Closing. Rather, Purchaser shall use commercially reasonable
efforts to cause any such delinquent Tenant Reimbursements for the period before
Closing to be remitted to Seller if, as, and when collected. Additionally, there
shall be no proration of any Tenant Reimbursements that a tenant under a Lease
delivers to either Purchaser or Seller that said tenant has identified, at the
time of such delivery, as constituting payment of a Tenant Reimbursement due for
a month or other period of time before Closing. If Purchaser receives any such
Tenant Reimbursements,

6


--------------------------------------------------------------------------------


Purchaser shall cause such Tenant Reimbursements to be remitted to Seller if,
as, and when collected. At Closing, Seller shall deliver to Purchaser a schedule
of all such delinquent Tenant Reimbursements. Purchaser shall include the amount
of delinquent Tenant Reimbursements in the first bills Purchaser submits to the
applicable tenants after Closing, and shall continue to do so for the following
2 months. Purchaser shall promptly deliver to Seller a copy of each such bill
submitted to tenants. After such 2 month period, Seller may pursue remedies
directly against delinquent tenants, but may not sue to evict or otherwise
dispossess such tenants or to terminate any such tenant’s lease.

Within 90 days after the end of the calendar year in which Closing occurs, (i)
Seller shall determine the Tenant Reimbursements paid to Seller by tenants and
the Tenant Reimbursable Expenses incurred by Seller for the portion of the
calendar year in which the Closing occurs that Seller owned the Property, and
(ii) Purchaser shall determine the Tenant Reimbursements paid to Purchaser by
tenants and the Tenant Reimbursable Expenses incurred by Purchaser for the
portion of the calendar year in which the Closing occurs that Purchaser owned
the Property. If the amount of Tenant Reimbursements Seller collects for such
year is less than the amount of Tenant Reimbursable Expenses Seller paid for
such year (or less than the amount that Seller is entitled to recover under the
terms of the Leases), then Purchaser shall promptly remit the difference to
Seller if, as and to the extent such excess amounts are actually collected from
the tenants, but not otherwise. If the amount of Tenant Reimbursements Seller
collected for the calendar year in which the Closing occurs exceeds the amount
of Tenant Reimbursable Expenses Seller paid for such year (or greater than the
amount that Seller is entitled to recover under the terms of the Leases), then
Seller shall remit such excess amounts to Purchaser. Upon receipt of such excess
amounts, Purchaser shall promptly remit the applicable portion to each tenant
entitled to the excess amount. This Section 4.4.1 shall survive for a period of
2 years from the Closing Date.

4.4.2       For Prior Calendar Years. Seller shall be responsible for the
reconciliation with tenants of Tenant Reimbursements and Tenant Reimbursable
Expenses for any calendar year before that in which the Closing occurs. If the
amount of Tenant Reimbursements collected by Seller for such prior years is less
than the amount of Tenant Reimbursable Expenses paid by Seller for such period
(or less than the amount that Seller is entitled to recover under the terms of
the Leases), then Seller shall be entitled to bill such tenants and retain any
such amounts due from tenants. If the amount of Tenant Reimbursements collected
by Seller for such prior calendar year exceeds the amount of Tenant Reimbursable
Expenses paid by Seller with respect to such period (or the amount that Seller
is entitled to recover under the terms of the Leases), then, to the extent
required under the terms of the Leases, Seller shall remit such excess amounts
to the applicable tenants. In connection with the foregoing, Seller shall be
permitted to make and retain copies of all leases and all billings concerning
Tenant Reimbursements for such prior years, and Purchaser covenants and agrees
to provide Seller with reasonable access to the books and records pertaining to
such

7


--------------------------------------------------------------------------------


Tenant Reimbursements, and to otherwise cooperate with Seller (at no cost to
Purchaser) for the purpose of enabling Seller to adequately respond to any claim
by tenants for reimbursement of Tenant Reimbursements previously paid by such
tenants. This Section 4.4.2 shall survive the Closing.

4.5           Reservation of Rights to Contest.  Notwithstanding anything to the
contrary in this Agreement, Seller reserves the right to meet with governmental
officials and to contest all or any part of any reassessment or assessment of
the Property and to attempt to obtain a refund for any taxes previously paid.
Seller shall retain all rights with respect to any refund of taxes applicable to
any period before the Closing Date, subject to any rights any tenants may have
in such refund under the Leases.

4.6           Transaction Costs. Except as otherwise specifically set forth in
this Agreement, the closing costs and other costs incurred in connection with
the transactions contemplated by this Agreement shall be paid as follows: (a)
Seller shall pay (i) the CLTA portion of the premium payable to the Title
Insurer in connection with the issuance of the ALTA Title Policy, (ii) all
escrow fees payable to Escrow Agent, (iii) all county transfer taxes, (iv)
recording charges for the deed, and (v) one-half of the city transfer tax; and
(b) Purchaser shall pay (i) all title insurance costs and fees for the ALTA
Title Policy in excess of the cost of CLTA standard owner’s coverage, including
any for extended coverage, endorsements (provided, Seller shall pay for all
endorsements required by Title Insurer for the removal of Title Objections or
Additional Title Objections that Seller agreed to remove), coinsurance or
reinsurance, and any loan policy charges, (ii) all transfer taxes, sales and use
taxes, documentary stamps and intangible taxes and similar taxes or charges, if
any, except for the county transfer tax and one-half of the city transfer tax,
(iii) all recording charges, except recording charges for the deed, (iv) all
costs incurred in connection with obtaining any Updated Survey, and (v) one-half
of the city transfer tax. Seller and Purchaser shall be responsible for the fees
of their respective attorneys.

4.7           Reprorations. Notwithstanding anything in this Agreement to the
contrary, all reprorations this Agreement contemplates shall be completed within
90 days after the end of the calendar year in which Closing occurs. This Section
4.7 shall survive the Closing.

4.8           Delivery of Possession. Seller shall tender possession of the
Property to Purchaser at Closing, subject to the rights of the tenants under the
Leases. Purchaser shall make its own arrangements for the provision of public
utilities to the Property and Seller shall terminate its contracts with such
utility companies that provide services to the Property.

5.             Casualty Loss and Condemnation. If, before Closing, all or any
part of the Property is condemned, destroyed, or damaged by fire or other
casualty, Seller shall promptly notify Purchaser. In the event of a “Material
Loss”, as this Section 5 defines that term, Purchaser shall have the option to
terminate this Agreement by giving notice to Seller within 15 days after
Seller’s request that the option be exercised but not later than Closing.
Purchaser shall not have the right to terminate this Agreement as to any
individual building comprising the improvements, but shall

8


--------------------------------------------------------------------------------


only have the right to terminate this Agreement in the entirety. If the
condemnation, destruction or damage does not result in a Material Loss, then
Seller and Purchaser shall close notwithstanding such condemnation, destruction
or damage. If the Closing occurs, (i) Purchaser shall be entitled to receive any
condemnation proceeds payable with respect to any condemnation or proceeds of
insurance under any policy(ies) of insurance applicable to the destruction or
damage of the Property including any rent loss insurance proceeds, (ii)
Purchaser shall receive a credit against the Purchase Price equal to the amount
of any deductible, self-insurance, or co-payment amount under the policy(ies) of
insurance applicable to the destruction or damage, and (iii) Seller shall, at
Closing, execute and deliver to Purchaser all customary proofs of loss and other
similar items. If Purchaser elects to terminate this Agreement in accordance
with this Section 5, Escrow Agent shall return the Earnest Money to Purchaser
and this Agreement shall, without further action of the parties, become null and
void and neither party shall have any further rights or obligations under this
Agreement except for any rights or obligations that expressly survive a
termination of this Agreement. “Material Loss” means condemnation, damage or
destruction that (a) would give tenants under Leases demising, in the aggregate,
more than 25,000 square feet of rentable floor area the right to terminate their
Leases (excluding any tenants who have, on or before the Closing Date, waived
the right to terminate), (b) would materially impair access to, or parking at,
the Property after the performance of all permitted restorations and repairs, or
(c) is reasonably estimated to cost or be valued at (as the case may be) more
than $250,000 per building comprising the Improvements and $1,000,000 in the
aggregate as to the Property.

6.             Brokerage.  Seller shall pay upon Closing (but not otherwise) a
brokerage commission due to CPS Realty Group, Inc. (also known as CPS, a
Commercial Real Estate Company, Inc.) for services rendered in connection with
the sale and purchase of the Property in accordance with the terms of the
separate written agreement between Seller and CPS Realty Group, Inc. Seller and
Purchaser shall each indemnify and hold the other harmless from and against any
and all claims of all other brokers and finders claiming by, through or under
the indemnifying party and in any way related to the sale and purchase of the
Property, this Agreement or otherwise, including, without limitation, reasonable
attorney fees and expenses incurred by the indemnified party in connection with
such claim. This Section 6 shall survive the Closing or any termination of this
Agreement.

7.             Default and Remedies.

7.1           Purchaser’s Remedies. Notwithstanding anything to the contrary in
this Agreement, if Closing does not occur due to a Seller default, or if the
conditions precedent to Purchaser’s obligation specified in Section 9 of this
Agreement are not satisfied after any applicable notice and cure period.
Purchaser may elect, as Purchaser’s sole and exclusive remedy or recourse, to
either: (a) terminate this Agreement by written notice to Seller, in which case
this Agreement shall be null and void, neither party shall have any further
rights or obligations under this Agreement, Escrow Agent shall return the
Earnest Money to Purchaser and, if Purchaser terminates because of a Seller
default (but not because of a condition precedent in Section 9 is not
satisfied), Purchaser shall be entitled to receive from Seller Purchaser’s
out-of-pocket expenses incurred in connection with this Agreement and
Purchaser’s due diligence investigations of the Property, but not to exceed
$175,000; or (b) seek specific performance by duly filing and commencing an
action within 30 days after the scheduled Closing Date. Except to the preceding
sentence

9


--------------------------------------------------------------------------------


expressly provides to the contrary, Purchaser is not entitled to any damages for
any default by Seller. Purchaser’s failure to file and commence an action for
specific performance within 30 days after the scheduled Closing Date shall
constitute its election of the remedy under clause (a) above.

7.2           SELLER’S REMEDIES AND LIQUIDATED DAMAGES. PURCHASER AND SELLER
ACKNOWLEDGE THAT IT WOULD BE EXTREMELY IMPRACTICAL AND DIFFICULT TO ASCERTAIN
THE ACTUAL DAMAGES THAT SELLER WOULD SUFFER IF PURCHASER FAILS TO CONSUMMATE THE
PURCHASE AND SALE THIS AGREEMENT CONTEMPLATES DUE TO PURCHASER’S DEFAULT UNDER
THIS AGREEMENT. PURCHASER AND SELLER HAVE CONSIDERED CAREFULLY THE LOSS TO
SELLER OCCASIONED BY TAKING THE PROPERTY OFF THE MARKET AS A CONSEQUENCE OF THE
NEGOTIATION AND EXECUTION OF THIS AGREEMENT, THE EXPENSES OF SELLER INCURRED IN
CONNECTION WITH THE PREPARATION OF THIS AGREEMENT AND SELLER’S PERFORMANCE UNDER
THIS AGREEMENT, AND THE OTHER DAMAGES, GENERAL AND SPECIAL, WHICH PURCHASER AND
SELLER REALIZE AND RECOGNIZE SELLER WILL SUSTAIN BUT WHICH SELLER CANNOT AT THIS
TIME CALCULATE WITH CERTAINTY. BASED ON ALL THOSE CONSIDERATIONS, PURCHASER AND
SELLER HAVE AGREED THAT THE DAMAGE TO SELLER IN SUCH EVENT WOULD REASONABLY BE
EXPECTED TO BE EQUAL TO THE SUM OF THE EARNEST MONEY. ACCORDINGLY, IF PURCHASER
FAILS TO CONSUMMATE THE PURCHASE OF THE PROPERTY DUE TO PURCHASER’S DEFAULT (AND
NOT DUE TO A FAILURE OF A CONDITION PRECEDENT), SELLER SHALL HAVE THE RIGHT, AS
ITS SOLE AND EXCLUSIVE REMEDY, TO RETAIN THE EARNEST MONEY AS FULL AND COMPLETE
LIQUIDATED DAMAGES. IF PURCHASER FAILS TO DEPOSIT THE EARNEST MONEY AS OR WHEN
THIS AGREEMENT REQUIRES, SELLER’S RIGHTS UNDER THIS SECTION 7.2 SHALL INCLUDE
THE RIGHT TO SUE PURCHASER FOR AND COLLECT THE EARNEST MONEY.

THE PARTIES FURTHER ACKNOWLEDGE AND AGREE THAT (A) PURCHASER SEEKS TO LIMIT ITS
LIABILITY UNDER THIS AGREEMENT TO THE AMOUNT OF THE EARNEST MONEY IN THE EVENT
THIS AGREEMENT IS TERMINATED AND THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT
DOES NOT CLOSE DUE TO A DEFAULT OF PURCHASER UNDER THIS AGREEMENT (AND NOT DUE
TO A FAILURE OF A CONDITION PRECEDENT), AND (B) THE PAYMENT OF SUCH LIQUIDATED
DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING OF
CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED

10


--------------------------------------------------------------------------------


DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,1676 AND 1677.

 

/s/ W.H.

 

 

/s/ D.A.

 

 

 

Seller’s initials

 

 

Purchaser’s initials

 

 

 

7.3           Post-Closing Remedies. After Closing, Seller and Purchaser shall,
subject to the terms and conditions of this Agreement, have such rights and
remedies as are available at law or in equity, except that neither Seller nor
Purchaser shall be entitled to recover from the other consequential or special
damages.

8.                                      Purchaser’s Inspection.

8.1           Inspection. Purchaser shall have until 3:00 p.m., San Francisco
time on the 30th day after the Effective Date (the “Due Diligence Period”)
within which to inspect the Property and to inspect and review the “Due
Diligence Materials”, as Section 8.3 of this Agreement defines that term, and
Seller’s books and records pertaining to the operation and maintenance of the
Property located in Property Manager’s office, but not documents related to the
valuation of the Property or Seller’s acquisition, financing, or sale of the
Property, or any other confidential information of Seller or Property Manager.
Seller disclaims any representation or warranty about the completeness or
accuracy of any book or records it makes available to Purchaser for review.
Purchaser’s right of inspection pursuant to this Section 8.1 is and shall remain
subject to the rights of tenants under the Leases and other occupants and users
of the Property and Purchaser shall use reasonable efforts to minimize
interference with tenants and Seller’s operation of the Property. From and after
the Effective Date and subject to the terms of this Section 8.1, Purchaser and
Purchaser’s Representatives shall have the right to enter upon the Property at
all reasonable times to make and perform such evaluations, tests, inspections
and investigations of the physical condition of the Property as Purchaser may
desire and make inquiry of any persons in possession or occupancy of the
Property. No inspection shall be undertaken without 48 hours’ prior verbal
notice to Property Manager with a follow-up email to Seller and Property
Manager. Seller or Seller’s representative shall have the right to be present at
any or all inspections. Neither Purchaser nor its agents or representatives
shall contact any tenants without the prior consent of Seller, which will not be
unreasonably withheld or delayed. Before Purchaser enters the Property to
perform any inspections, Seller may require Purchaser to deliver to Seller a
certificate evidencing commercial general liability insurance with coverage of
$1,000,000 per occurrence, $2,000,000 aggregate naming Seller as an additional
insured with respect to the Property. Such policy of insurance shall name Seller
and Seller’s property manager as additional insureds. Any such policy of
insurance may be carried under a blanket policy covering other parties and
properties of Purchaser. Purchaser shall permit Seller to participate in any
such contact. No inspection shall involve the taking of samples or other
physically invasive procedures without obtaining Seller’s express written
consent to Purchaser’s work plan, which consent Seller shall not unreasonably
withhold. Upon the completion of any inspection or test, Purchaser shall restore
the Property to its condition before such inspection or test. Purchaser shall
not allow any mechanic’s liens to be filed against the Property as the result of
any activities by Purchaser or any of its contractors or

11


--------------------------------------------------------------------------------


agents on or in connection with the Property (any such lien being a “Purchaser
Lien”). If any Purchaser Lien is filed against the Property, Purchaser shall
cause the Purchaser Lien to be removed within 30 days after filing of the
Purchaser Lien. If Purchaser fails to remove any Purchaser Lien within such
30-day period, Seller shall be entitled (but have no obligation) to take any
action necessary to remove any or all Purchaser Liens, including but not limited
to, paying them off in full, and Purchaser shall reimburse Seller, immediately
upon demand, for all of Seller’s costs and damages related to the Purchaser
Liens, including but not limited to Seller’s actual attorney fees.
Notwithstanding Purchaser’s rights to enter and inspect the Property in
accordance with this Section 8.1, for the purposes of any mechanic’s or other
lien, no lienable work, materials, or services provided to Purchaser or for
Purchaser’s benefit has been authorized by Seller or provided at Seller’s
instance, and Seller will not be responsible for any such lienable work,
materials, or services.

8.2           Indemnification. Notwithstanding anything to the contrary in this
Agreement, Purchaser shall indemnify, defend (with counsel reasonably acceptable
to Seller) and hold Seller and its employees, tenants and agents harmless from
and against any and all loss, cost, expense, liability, damage, cause of action
or claim (including, without limitation, attorneys’ fees) for property damage or
personal injury arising out of or resulting from the acts or omissions of
Purchaser and/or “Purchaser’s Representatives”, as Section 12.9 of this
Agreement defines that term, in connection with Purchaser’s exercise of its
rights under this Agreement, including, without limitation, its right of entry
upon and inspection and testing of the Property under Section 8.1 of this
Agreement, and such indemnity shall survive the Closing and any termination of
this Agreement for a period of one year; provided, however, in no event shall
Purchaser be liable under this Agreement as a result of (i) Purchaser’s
discovery of any pre-existing condition(s) affecting the Property (except and to
the extent such pre-existing condition(s) is/are exacerbated by entry onto and
investigation of the Property by Purchaser and/or Purchaser’s Representatives),
(ii) any diminution in the market value of the Property resulting from the
information disclosed by any such investigation or tests, or (iii) any claims or
damages relating to the negligence or willful misconduct of Seller.

8.3           Seller’s Delivery of Due Diligence Materials. Within 3 Business
Days after the Effective Date, Seller shall deliver to Purchaser accurate copies
of the Due Diligence Materials listed on the Exhibit O attached to this
Agreement (the “Due Diligence Materials”), together with an executed “Natural
Hazard Disclosure Statement” in the form attached to this Agreement as Exhibit
N. Seller disclaims any representation or warranty about the accuracy or
completeness of any statements or information in the Due Diligence Materials.
The information in the Natural Hazard Disclosure Statement is a disclosure only
for purposes of statutory compliance, and is compiled from and based solely on
the information sources identified in the Natural Hazard Disclosure Statement.
The delivery of the Natural Hazard Disclosure Statement is not intended to be
part of any contract between Seller and Purchaser, to limit or restrict in any
way Purchaser’s representations, warranties, agreements and releases in this
Agreement, or to give rise to any other rights in Purchaser under this
Agreement.

12


--------------------------------------------------------------------------------


8.4           Purchaser’s Right to Terminate. If Purchaser determines, in its
sole and absolute discretion, that the Property is suitable for its purposes and
wishes to proceed with the transaction, Purchaser shall deliver written notice
to Seller (the “Approval Notice”) at any time before the expiration of the Due
Diligence Period. If Purchaser fails to timely deliver the Approval Notice, this
Agreement shall automatically terminate and be of no further force or effect and
Escrow Agent shall return the Earnest Money to Purchaser without further
instruction or written approval from Seller and neither party shall have any
further rights or obligations under this Agreement except those that expressly
survive termination of this Agreement.

8.5           Estoppel Certificates and SNDAs. Seller shall request from each
tenant of the Property an estoppel certificate (an “Estoppel Certificate”) in
the form attached to this Agreement as Exhibit H (the “Form Tenant Estoppel
Certificate”). Seller shall also cooperate with Purchaser’s efforts to obtain
subordination, non-disturbance and attornment agreements (“SNDAs”) from the
tenants under the Leases in favor of Purchaser’s lender, but Seller shall have
no obligation to negotiate with tenants regarding any SNDAs or to incur any cost
in so cooperating with Purchaser’s efforts to obtain SNDAs, and Purchaser’s
receipt of any SNDAs shall not be a condition precedent to Purchaser’s
obligation to close under this Agreement. If any tenant is unwilling to execute
and deliver an SNDA or an Estoppel Certificate as a result of the SNDA, Seller
may instruct such tenant to only execute and deliver the Estoppel Certificate

9.             Purchaser’s Conditions Precedent. Following expiration of the Due
Diligence Period, Purchaser’s obligation to consummate the purchase of the
Property under this Agreement shall be subject to satisfaction of all of the
following:

9.1           Estoppel Certificates. Purchaser shall have received, no later
than 5 Business Days prior to the Closing Date (the “Estoppel Delivery Date”),
Estoppel Certificates dated no more than 20 days before the originally-scheduled
Closing Date in the form this Section 9.1 specifies from the tenants that
Exhibit K lists as the “Required Tenants”. If Seller does not provide to
Purchaser, on or before the Estoppel Delivery Date, Estoppel Certificates for
all Required Tenants, Purchaser may, by written notice to Seller given on die
Closing Date, either (A) elect not to purchase the Property, in which event this
Agreement shall terminate and become null and void and Escrow Agent shall return
the Earnest Money to Purchaser and neither party shall have any further rights
or obligations under this Agreement except for those that expressly survive
termination of this Agreement, or (B) elect to purchase the Property
notwithstanding Seller’s failure to provide Estoppel Certificates with respect
to the Required Tenants, in which event Purchaser shall be deemed to have waived
the condition in this Section 9.1. If Purchaser fails to deliver such written
notice as described above, Purchaser shall be deemed to have elected item (A)
above. If any Estoppel Certificate contains statements or allegations that a
default or potential default exists on the part of Seller under the Lease in
question or contains information inconsistent with any representations of Seller
in this Agreement and Purchaser elects to close under this Agreement
notwithstanding the existence of such statements, allegations or information,
then such Estoppel Certificate shall be deemed acceptable for purposes of this
Section, notwithstanding the existence of such allegations, statements or
information, and Seller shall have no liability to Purchaser under or in

13


--------------------------------------------------------------------------------


connection with this Agreement with respect to the existence of such
allegations, statements or information.

9.2           Accuracy of Seller’s Representations and Warranties. Each of
Seller’s representations and warranties set forth in Section 10.1 of this
Agreement shall be materially true and correct as of the Closing, as modified by
any “Pre-Closing Disclosures”, as Section 10.2 of this Agreement defines that
term. Notwithstanding the foregoing, if Seller makes a material Pre-Closing
Disclosure to Purchaser (excluding any Pre-Closing Disclosures that result from
actions taken by Seller that are permitted under Section 10.3 or otherwise under
this Agreement), Purchaser shall have the right to terminate this Agreement by
delivering written notice to Seller on or before the earlier of the Closing, or
the 5th Business Day after Purchaser receives written notice of such Pre-
Closing Disclosure, in which event this Agreement shall terminate and be of no
further force or effect except for any rights or obligations that expressly
survive a termination of this Agreement and Escrow Agent shall return the
Earnest Money to Purchaser. If Purchaser does not terminate this Agreement
pursuant to its rights under this Section 9.2, then such representations and
warranties shall be deemed modified to conform them to the Pre-Closing
Disclosure.

9.3           Litigation. There shall be no litigation or administrative agency
or other governmental proceeding of any kind whatsoever, pending or threatened,
that after Closing would, in Purchaser’s sole, absolute and subjective
discretion, materially and adversely affect the value of the Property or the
ability of Purchaser to develop and operate the Property as intended by
Purchaser.

The conditions in this Section 9 are solely for the benefit of Purchaser and may
be waived only by Purchaser. Purchaser shall at all times have the right to
waive any condition. Any such waiver or waivers shall be in writing and shall be
delivered to Seller. If: (1) any of the conditions precedent to the performance
of Purchaser’s obligations this Section 9 specifies has not been satisfied,
waived, or deemed waived by Purchaser on the scheduled Closing Date, (2)
Purchaser has given Seller written notice, on or before the scheduled Closing
Date, of the specific obligations or conditions that Seller has failed to
perform, or the conditions that remain unsatisfied, and (3) those specific
conditions or obligations remain unperformed, uncured, or unsatisfied 5 Business
Days after the scheduled Closing Date (and the Closing Date shall be extended as
necessary to give Seller such 5-business-day period), then Purchaser may elect,
as its sole and exclusive remedy or recourse, to either terminate this Agreement
or seek specific performance in accordance with Section 7.1 of this Agreement.

10.          Representations, Warranties and Covenants.

10.1        Seller’s Representations and Warranties. Subject to Section 10.5 of
this Agreement. Seller hereby represents and warrants to Purchaser that, as of
the Effective Date:

10.1.1        Organization and Authority. Seller is duly-organized and in good
standing under the laws of the state of its organization and is qualified to
transact business under the laws of the State of California. Seller has the
power

14


--------------------------------------------------------------------------------


and authority under its organizational documents to sell, transfer, convey, and
deliver the Property, and all required actions and approvals have been duly
taken and obtained. This Agreement and all documents executed by Seller that are
to be delivered to Purchaser at Closing are, and at the time of Closing will be,
duly authorized, executed and delivered by Seller.

10.1.2        No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions this Agreement provides for and the fulfillment
of the terms of this Agreement will not result in a breach of, or constitute a
default under, Seller’s organizational documents.

10.1.3        Condemnation. Seller has not received from any governmental
authority any written notice of any condemnation of all or any part of the
Property, nor, to Seller’s Knowledge, is such a condemnation proceeding
threatened.

10.1.4        Litigation. Except as set forth on Exhibit J attached to this
Agreement, Seller has not been served with any litigation that is still pending
against Seller with respect to the Property or its ownership or operation of the
Property nor, to Seller’s Knowledge, is such litigation threatened.

10.1.5        Leases. There are no leases or other agreements granting any right
of occupancy or possession of the Property, except for the Leases identified on
the Exhibit K attached to this Agreement. Seller has delivered accurate complete
copies of the Leases to Purchaser. Seller has not sent or received any written
notice of a default under any Lease that has not been cured or waived, and, to
Seller’s Knowledge, there are no circumstances existing that with the passage of
time or the giving of notice or both would result in a material default under
any Leases. All security deposits required to be deposited by tenants pursuant
to the Leases are on deposit with Seller.

10.1.6        Brokerage Agreements. There are no leasing brokerage agreements,
leasing commission agreements or other agreements providing for the payment of
any amount for leasing activities with respect to the Property except as set
forth on the Exhibit L attached to this Agreement.

10.1.7        Violations. Seller has not received from any governmental
authority written notice of, nor does Seller have any Knowledge of, any
currently existing violation of any zoning, building, fire, environmental or
health code or any other statute, ordinance, rule, regulation or order
applicable to all or any part of the Property that will not have been corrected
before Closing.

10.1.8        ERISA. As of the Effective Date, the Property is not “plan assets”
within the meaning of 29 C.F.R. §2510.3-101, and Seller is not a “governmental
plan” within the meaning of Section 3(32) of the Employee Retirement Income
Security Act of 1974, as amended.

15


--------------------------------------------------------------------------------


10.1.9        No Bankruptcy. Seller has not (a) made a general assignment for
the benefit of creditors, (b) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Seller’s creditors, (c)
suffered the appointment of a receiver to take possession of all, or
substantially all, of Seller’s assets, (d) suffered the attachment or other
judicial seizure of all, or substantially all, of Seller’s assets, (e) admitted
in writing its inability to pay its debts as they come due, or (f) made an offer
of settlement, extension or composition to its creditors generally,

10.2        Representations Remade. As of Closing, Seller shall be deemed to
remake and restate the representations set forth in Section 10.1, except that
the representations shall be updated by delivering written notice to Purchaser
in order to reflect any fact, matter, or circumstance of which Seller’s
representatives become aware that would make any of Seller’s representations or
warranties in this Agreement untrue or incorrect (a “Pre-Closing Disclosure”).

10.3        Covenants.

10.3.1        New Leases. For purposes of this Agreement, any Lease entered into
after the Effective Date and any modification, termination, amendment,
restatement or renewal of any existing Lease entered into after such date, shall
be a “New Lease”. Seller shall not enter into any New Lease (other than an
amendment, restatement, modification or renewal of any existing Lease required
as a result of a tenant exercising a right granted such tenant under such
existing Lease) without Purchaser’s prior written consent, which will not be
unreasonably withheld or delayed. Seller shall use good faith and diligent
efforts to keep Purchaser apprised of any prospective New Leases and terms being
negotiated in connection therewith.

10.3.2        Contracts. Seller shall, on or before the Closing Date, terminate
all contracts and agreements affecting the Property other than the Leases,
without cost or expense to Purchaser, effective on and as of the Closing Date.
After the Effective Date, Seller shall not, without first obtaining Purchaser’s
written consent thereto, enter into any contract or other agreement affecting
the Property which would survive the Closing.

10.3.3        Operations. Between the Effective Date and the Closing Date,
Seller shall (i) operate the Property in the normal course of Seller’s business,
(ii) maintain the Property in the same condition as of the Effective Date,
ordinary wear and tear excepted, and subject to Section 5 of this Agreement, and
(iii) continue to insure the Property to the same extent it is currently insured
on the Effective Date. Notwithstanding anything in the preceding sentence to the
contrary, in no event shall Seller be required to make any capital repairs,
replacements, or improvements to the Property except as may be required by the
Leases.

16


--------------------------------------------------------------------------------


10.3.4        Other Agreements. Between the Effective Date and the Closing Date
and except as required by law, Seller shall not become party to agreements
granting an easement, right-of-way or license on, under or about the Property,
and Seller shall not become party to any agreements granting easements,
rights-of-way or licenses in favor of the Property or otherwise encumber, or
grant interests in, the Property.

If Seller fails to perform any of its obligations under this Section 10.3 and
either Seller gives Purchaser written notice of such failure before Closing or
Purchaser otherwise becomes actually aware of default by Seller under this
Section 10.3 before Closing. Purchaser shall have the rights and remedies
available to Purchaser under Section 7.1 of this Agreement, and if Purchaser
elects to close and consummate the transaction contemplated by this Agreement in
lieu of exercising its rights and remedies under Section 7.1 of this Agreement,
then such default by Seller shall be deemed to be waived by Purchaser at the
Closing, and to the extent such default by Seller is the entering into by Seller
of New Lease(s), or any other agreements in violation of Section 10.3.1, or
Section 10.3.4 of this Agreement, Purchaser shall at Closing accept an
assignment of Seller’s rights under such New Lease(s) or other agreements and
assume Seller’s obligations under such New Lease(s) or other agreements that
accrue with respect to any time after on or after the Closing Date.

10.4        Purchaser’s Representations and Warranties. Subject to Section 10.5
of this Agreement, Purchaser represents and warrants that:

10.4.1 ERISA. Purchaser’s rights under this Agreement, the assets it shall use
to acquire the Property and, upon its acquisition by Purchaser, the Property
itself, do not and shall not constitute “plan assets” within the meaning of 29
C.F.R. §2510.3-101, and Purchaser is not a “governmental plan” within the
meaning of section 3(32) of the Employee Retirement Income Security Act of 1974,
as amended.

10.4.2 Organization and Authority. Purchaser is duly-organized and in good
standing under the laws of the state of its organization and is qualified to
transact business under the laws of the State of California. Purchaser has the
power and authority under its organizational documents to perform its
obligations under this Agreement, and all required actions and approvals have
been duly taken and obtained.

10.4.3 No Conflict. The execution and delivery of this Agreement, the
consummation of the transactions this Agreement provides for and the fulfillment
of the terms of this Agreement will not result in a breach of, or constitute a
default under, any provision of Purchaser’s organizational documents.

10.4.4 No Bankruptcy. Purchaser has not (a) made a general assignment for the
benefit of creditors, (b) filed any voluntary petition in bankruptcy or suffered
the filing of any involuntary petition by Purchaser’s creditors, (c) suffered 
the  appointment  of a  receiver  to  take  possession  of all, or

17


--------------------------------------------------------------------------------


substantially all, of Purchaser’s assets, (d) suffered the attachment or other
judicial seizure of all, or substantially all, of Purchaser’s assets, (e)
admitted in writing its inability to pay its debts as they come due, or (f) made
an offer of settlement, extension or composition to its creditors generally.

10.5       Survival. Purchaser’s right to enforce Seller’s representations and
warranties in Section 10.1 of this Agreement, subject to any modifications in
any Pre-Closing Disclosure, shall survive the Closing, but only as to claims
that Purchaser (i) delivers written notice of to Seller within 365 days after
Closing (or such shorter period of time to the extent Purchaser receives an
Estoppel Certificate that obviates any or all of Seller’s representations and/or
warranties with respect to any Lease in accordance with Section 8.2 above) and
(ii) brings suit on within 30 days after the expiration of such 365-day period,
and not otherwise. Seller’s right to enforce the representations and warranties
set forth in Section 10.4 shall survive the Closing, as to claims of which
Seller notifies Purchaser in writing within 365 days after Closing, and (ii)
brings suit on within 30 days after the expiration of such 365-day period, and
not otherwise.

11.          Limitation of Liability. Notwithstanding anything to the contrary
in this Agreement, if the Closing has occurred and Purchaser has not waived,
relinquished or released any applicable rights in further limitation, then (i)
Seller’s aggregate liability arising pursuant to or in connection with Seller’s
representations, warranties, indemnifications, covenants or other obligations
(whether express or implied) under this Agreement or any document executed or
delivered in connection with this Agreement or the Closing shall not exceed
$950,000 in the aggregate (the “Liability Limitation”) and (ii) no claim by
Purchaser alleging a breach by Seller of any of Seller’s representations,
warranties, indemnifications, covenants, or other obligations under this
Agreement or in any document executed or delivered in connection with this
Agreement or the Closing may be made, and Seller shall not be liable for any
judgment in any action based upon any such claim, unless and until such claim,
either alone or together with any other claims by Purchaser against Seller
alleging a breach by Seller of any of Seller’s representations, warranties,
indemnifications, covenants or other obligation under this Agreement or in any
document executed or delivered in connection with this Agreement or the Closing,
is for an aggregate amount in excess of $50,000 (the “Floor Amount”), in which
event Seller’s liability respecting any final judgment concerning such claim or
claims shall be for the entire amount of the judgment, subject to the limitation
set forth in clause (i) above; provided, however, that if any such final
judgment is for an amount that is less than or equal to the Floor Amount, then
Seller shall have no liability with respect to such judgment; provided further
that the Floor Amount shall not apply to Seller’s liability either with respect
to the performance of Seller’s obligations under Sections 4.3,4.4, or 6. No
constituent partner or member in or agent of Seller, nor any advisor, trustee,
director, officer, member, partner, employee, beneficiary, shareholder,
participant, representative or agent of any entity that is or becomes a
constituent partner or member in Seller or an agent of Seller (including, but
not limited to, William K. Hoeg, John C. Scholz, the trustees of the William K.
Hoeg Revocable Trust U/A August 17, 1998, as amended, the trustees of the John
C. Scholz Revocable Trust U/A December 6, 1999, as amended, Whitewater Capital
5, LLC, ERP CFA LLC, Eagle Ridge Asset Management LLC, and Eagle Ridge Partners
LLC) (“Seller’s Affiliates”) shall have any personal liability, directly or
indirectly, under or in connection with this Agreement or any agreement made or
entered into under or pursuant to this Agreement, or any amendment or amendments
to any of the foregoing

18


--------------------------------------------------------------------------------


made at any time or times, before or after the Effective Date, and Purchaser and
its successors and assigns and, without limitation, all other persons and
entities, shall look solely to Seller’s assets for the payment of any claim or
for any performance, and Purchaser, on behalf of itself and its successors and
assigns, hereby waives any and all such personal liability. Notwithstanding
anything to the contrary in this Agreement, (i) to the extent Seller’s assets
are not sufficient to pay any claim by Purchaser under this Agreement, Purchaser
shall be entitled to sue Seller’s members to the extent of distributions Seller
has made to such members of proceeds of the sale of the Property, but Purchaser
shall have no other claim against, and hereby waives any other claim against,
any member of Seller or any person who indirectly owns any interest in Seller;
and (ii) neither the negative capital account of any member in Seller, nor any
obligation of any partner or member in any entity owning an interest (directly
or indirectly) in Seller to restore a negative capital account or to contribute
capital to Seller (or any entity owning an interest, directly or indirectly, in
any other constituent partner or member of Seller), shall at any time be deemed
to be the property or an asset of Seller or any such other partner or member
(and neither Purchaser nor any of its successors or assigns shall have any right
to collect, enforce or proceed against or with respect to any such negative
capital account of such party’s obligations to restore or contribute). This
Section 11 shall survive the Closing and any termination of this Agreement.

12.          Miscellaneous.

12.1        Entire Agreement. All  understandings  and agreements before the
Effective Date between Seller and Purchaser with respect to the Property are
merged in this Agreement, which alone fully and completely expresses the
agreement of the parties.

12.2        Assignment. Except as Section 12.12 of this Agreement provides to
the contrary, neither this Agreement nor any interest under this Agreement shall
be assigned or transferred by Purchaser without Seller’s consent; provided,
however, that no such consent shall be required with respect to Purchaser’s
assignment to an entity that (i) is an affiliated or related entity or an entity
that is wholly owned and controlled, directly or indirectly, by Westcore
Properties AC, LLC, and (ii) delivers, on or before the date that is 2 Business
Days before the Closing Date, to Seller a duly-executed assumption of all of the
duties and obligations of Purchaser by the proposed assignee, substantially in
the form of Exhibit C; and provided further that upon any such assignment this
Section 12.2 permits, Purchaser shall remain liable to Seller for the
performance of the obligations of the “Purchaser” under this Agreement. For the
purpose of this Section 12.2, the term “control” means the power to direct the
management of such entity through voting rights, ownership, or contractual
obligations. Seller may assign or otherwise transfer its interest under this
Agreement; provided, however, that upon any such assignment, Seller shall remain
liable to Purchaser for the performance of the obligations of the “Seller” under
this Agreement and Seller shall be solely responsible for the payment of all
taxes and assessments incurred in connection with such assignment, if any.  As
used in this Agreement, the term “Seller” shall be deemed to include any
assignee or other transferee of any Seller. Upon any such transfer by a Seller,
such Seller shall be relieved of any subsequently accruing liability under this
Agreement.  Subject to the foregoing, this Agreement shall inure to the benefit
of and shall be binding upon Seller and Purchaser and their respective
successors and assigns.

19


--------------------------------------------------------------------------------


12.3        Modifications. This Agreement shall not be modified or amended
except in a written document signed by Seller and Purchaser.

12.4        Time of Essence. Time is of the essence of this Agreement. In the
computation of any period of time provided for in this Agreement or by law, the
day of the act or event from which the period of time runs shall be excluded,
and the last day of such period shall be included, unless it is a Saturday,
Sunday, or legal holiday, in which case the period shall be deemed to run until
the end of the next day that is not a Saturday, Sunday, or legal holiday.

12.5        Governing Law. This Agreement shall be governed and interpreted in
accordance with the laws of the State of California.

12.6        Notices. All notices, requests, demands or other communications
required or permitted under this Agreement shall be in writing and delivered (i)
personally, (ii) by certified mail, return receipt requested, postage prepaid,
(iii) by next Business Day courier (such as Federal Express or UPS), or (iv) by
email or fax, provided that the sender also sends a confirmation copy by one of
the preceding methods in (i) through (iii) on the same day. All notices given in
accordance with the terms of this Section 12.6 shall be deemed given when
received or upon refusal of delivery. Either party may change its address for
receiving notices, requests, demands, or other communication by notice sent in
accordance with the terms of this Section 12.6.

If to Seller:

 

Concourse Fortune LLC

 

 

c/o Eagle Ridge Partners LLC
5753 Wayzata Boulevard
Minneapolis, MN 55416

 

 

Attention:

William K. Hoeg

 

 

Telephone:

952-767-5556

 

 

email:

willh@erpartners.com

 

 

 

 

with a copy to:

 

Steven C. Cox

 

 

Fabyanske, Westra, Hart & Thomson, PA
Suite 1900
800 LaSalle Avenue
Minneapolis, MN 55402

 

 

Direct:

612-359-7617

 

 

Email:

SCox@FWHTlaw.com

 

 

 

 

If to Purchaser:

 

Donald H. Ankeny

 

 

Westcore Properties, LLC
Suite 210
4445 Eastgate Mall
San Diego, CA 92121

 

 

Direct:

(858) 625-4100

 

 

Email:

dankeny@ westcore.net

 

20


--------------------------------------------------------------------------------


 

with a copy to:

 

Diane Robertson

 

 

Westcore Properties, LLC
Suite 210
4445 Eastgate Mall
San Diego, CA 92121

 

 

Direct:

(858) 625-4100 ext. 223

 

 

Email:

drobertson@westcore.net

 

 

 

 

and with a copy to:

 

Bonnie Frank

 

 

Real Estate Law Group, LLP
Marina Office Plaza
2330 Marinship Way, Suite 211
Sausalito, CA 94965

 

 

Direct:

415-331-2555

 

 

Email:

bfrank@RELG.com

 

12.7        “AS IS” SALE. ACKNOWLEDGING THE PRIOR USE OF THE PROPERTY AND
PURCHASER’S OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER AGREES, SUBJECT TO
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN SECTION 10.1 ABOVE, TO TAKE THE
PROPERTY “AS-IS,” “WHERE-IS,” AND WITH ALL FAULTS AND CONDITIONS. ANY
INFORMATION, REPORTS, STATEMENTS, DOCUMENTS OR RECORDS (COLLECTIVELY, THE
“DISCLOSURES”) PROVIDED OR MADE TO PURCHASER OR ITS CONSTITUENTS BY SELLER OR
ANY OF SELLER’S AFFILIATES CONCERNING THE CONDITION OF THE PROPERTY SHALL NOT BE
REPRESENTATIONS OR WARRANTIES. PURCHASER SHALL NOT RELY ON SUCH DISCLOSURES, BUT
RATHER, PURCHASER SHALL RELY ONLY ON ITS OWN INSPECTION OF THE PROPERTY.
PURCHASER ACKNOWLEDGES AND AGREES THAT, SUBJECT TO THE REPRESENTATIONS AND
WARRANTIES SET FORTH IN SECTION 10.1 ABOVE, SELLER HAS NOT MADE, DOES NOT MAKE
AND SPECIFICALLY DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH
RESPECT TO (A) THE NATURE, QUALITY OR CONDITION OF THE PROPERTY, INCLUDING,
WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY; (B) THE INCOME TO BE DERIVED
FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL
ACTIVITIES AND USES THAT PURCHASER MAY CONDUCT ON THE PROPERTY, (D) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY; (E)
THE HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE
PROPERTY; OR (F) ANY OTHER MATTER WITH RESPECT TO THE PROPERTY, AND SPECIFICALLY
DISCLAIMS

21


--------------------------------------------------------------------------------


ANY REPRESENTATIONS REGARDING TERMITES OR HAZARDOUS WASTES, AS DEFINED BY THE
U.S. ENVIRONMENTAL PROTECTION AGENCY REGULATIONS AT 40 C.F.R., OR ANY HAZARDOUS
SUBSTANCE, AS DEFINED BY THE COMPREHENSIVE ENVIRONMENTAL RESPONSE COMPENSATION
AND LIABILITY ACT OF 1980 (“CERCLA”), AS AMENDED, AND REGULATIONS PROMULGATED
THEREUNDER. EXCLUDING ANY CLAIM THAT THIS AGREEMENT EXPRESSLY PERMITS PURCHASER
TO PURSUE AGAINST SELLER AS A RESULT OF ANY BREACH BY SELLER OF ANY OF SELLER’S
REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS AGREEMENT OR THE CLOSING
DOCUMENTS, PURCHASER, ITS SUCCESSORS AND ASSIGNS, HEREBY WAIVE, RELEASE AND
AGREE NOT TO MAKE ANY CLAIM OR BRING ANY COST RECOVERY ACTION OR CLAIM FOR
CONTRIBUTION OR OTHER ACTION OR CLAIM AGAINST SELLER OR SELLER’S AFFILIATES
BASED ON (I) ANY FEDERAL, STATE, OR LOCAL ENVIRONMENTAL OR HEALTH AND SAFETY LAW
OR REGULATION, INCLUDING CERCLA OR ANY STATE EQUIVALENT, OR ANY SIMILAR LAW NOW
EXISTING OR HEREAFTER ENACTED, (II) ANY DISCHARGE, DISPOSAL, RELEASE, OR ESCAPE
OF ANY CHEMICAL, OR ANY MATERIAL WHATSOEVER, ON, AT, TO, OR FROM THE PROPERTY,
OR (III) ANY ENVIRONMENTAL CONDITIONS WHATSOEVER ON, UNDER, OR IN THE VICINITY
OF THE PROPERTY. THE PROVISIONS OF THIS SECTION 12.7 SHALL SURVIVE THE CLOSING
AND ANY TERMINATION OF THIS AGREEMENT.

PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR WILL CONDUCT
BEFORE CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING, BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS OF THE PROPERTY, AS PURCHASER
DEEMS NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE CONDITION OF THE
PROPERTY AND THE EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH
RESPECT TO ANY HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY,
AND WILL RELY SOLELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES. UPON CLOSING, BUT SUBJECT TO AND
EXCLUDING ANY CLAIM THAT THIS AGREEMENT EXPRESSLY PERMITS PURCHASER TO PURSUE
AGAINST SELLER AS A RESULT OF ANY BREACH BY SELLER OF ANY OF SELLER’S
REPRESENTATIONS OR WARRANTIES SET FORTH IN THIS AGREEMENT OR THE CLOSING
DOCUMENTS, PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT
NOT LIMITED TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL
CONDITIONS, MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND
PURCHASER, UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND
RELEASED SELLER (AND SELLER’S AFFILIATES) FROM AND AGAINST ANY AND ALL CLAIMS,
DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES OF

22


--------------------------------------------------------------------------------


ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS AND EXPENSES (INCLUDING
ATTORNEYS’ FEES) OF ANY AND EVERY KIND OR CHARACTER, KNOWN OR UNKNOWN, WHICH
PURCHASER MIGHT HAVE ASSERTED OR ALLEGED AGAINST SELLER (AND SELLER’S
AFFILIATES) AT ANY TIME BY REASON OF OR ARISING OUT OF ANY LATENT OR PATENT
CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF ANY APPLICABLE LAWS
AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS
REGARDING THE PROPERTY.

PURCHASER EXPRESSLY WAIVES ALL RIGHTS UNDER CALIFORNIA CIVIL CODE SECTION 1542,
AS AMENDED OR MODIFIED, WHICH PROVIDES THAT:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.”

PURCHASER HEREBY SPECIFICALLY ACKNOWLEDGES THAT PURCHASER HAS CAREFULLY REVIEWED
THIS SUBSECTION, AND DISCUSSED ITS IMPORT WITH LEGAL COUNSEL, IS FULLY AWARE OF
ITS CONSEQUENCES, AND THAT THE PROVISIONS OF THIS SUBSECTION ARE A MATERIAL PART
OF THIS AGREEMENT; PROVIDED, HOWEVER, SUCH RELEASE, WAIVER OR DISCHARGE SHALL
NOT APPLY AND SHALL BE OF NO FORCE OR EFFECT FOR ANY CLAIMS ARISING OUT OF
SELLER’S FRAUD.

/s/ W.H.

 

/s/ D.A.

 

 

Seller’s initials

 

Purchaser’s initials

 

 

12.8        Trial by Jury; Rescission. In any lawsuit or other proceeding
initiated by either party under or with respect to this Agreement, each of
Seller and Purchaser waives, to the fullest extent now or hereafter permitted by
law, any right it may have to a trial by jury. Also, Purchaser waives any right
to seek rescission of the transaction provided for in this Agreement.

12.9        Confidentiality. Except as may be required by law, without the prior
written consent of Seller, and unless the Closing occurs, Purchaser shall not
disclose to any third party the existence of this Agreement or any of its terms
or conditions or the results of any inspections or studies undertaken in
connection with its prospective purchase of the Property or make any public
pronouncements, issue any press releases or otherwise furnish the “Information”,
as this Section defines that term, or any information regarding this Agreement,
or the transactions this Agreement contemplates to any third party; provided,
however, that the foregoing shall not be construed to prevent Purchaser

23


--------------------------------------------------------------------------------


from making any disclosure (a) required by any applicable law or regulation or
judicial process, provided that Purchaser shall give Seller written notice
before making any such disclosure, (b) for discussion with Purchaser’s
Representatives, and (c) as needed to carry out the obligations of the parties
hereunder, including, in the case of Purchaser, arranging equity and/or loan
financing for the Property. For the purposes of this Section 12.9, “Information”
shall mean and shall be deemed to include, without limitation, the following
written or oral information provided by or on behalf of Seller to Purchaser, its
employees, agents and representatives, lenders, attorneys, contractors,
engineers, other consultants, and prospective partners (collectively,
“Purchaser’s Representatives”) to the extent such disclosure is necessary or
desirable for Purchaser to exercise its rights or perform its obligations under
this Agreement, either before or after the Effective Date: (i) all documentation
and/or information described in or relating to Section 1 of this Agreement,
including, without limitation, Leases, Tangible Personal Property, and all other
information regarding the operation, ownership, maintenance, management, or
occupancy of the Property; (ii) the Existing Surveys; and (iii) any reports,
tests, or studies (together with the results of such studies and tests obtained
or provided by, or on behalf of, Seller).

Notwithstanding the foregoing, Seller’s delivery and Purchaser’s use of the
Information are subject to the following terms: Purchaser shall (i) accept and
hold all Information in strict confidence in accordance with the terms of this
Agreement; (ii) not copy, reproduce, distribute or disclose the Information to
any third party other than Purchaser’s Representatives, except as permitted in
the preceding paragraph; (iii) not use the Information for any purpose other
than in connection with the transactions this Agreement contemplates; and (iv)
not use the Information in any manner detrimental to Seller or the Property.

12.10      Reports. If for any reason Purchaser does not consummate the Closing,
then Purchaser shall, upon Seller’s written request, assign and transfer to
Seller all of its right, title and interest in and to any and all studies,
reports, surveys and other information, data and/or documents relating to all or
any part of the Property prepared by third parties at the request of Purchaser,
its employees and agents, and shall deliver to Seller copies of all of the
foregoing. All such materials shall be delivered to Seller without any
representation or warranty as to the accuracy or completeness thereof or any
other matter relating thereto, and Seller shall have no right to rely on any
such materials without the written consent of the party preparing the same.

12.11      Reporting Person. Seller and Purchaser hereby designate Escrow Agent
to act as and perform the duties and obligations of the “reporting person” with
respect to the transaction contemplated by this Agreement for purposes of 26
C.F.R. Section 1.6045-4(e)(5) relating to the requirements for information
reporting on real estate transaction closed on or after January 1, 1991. Seller
and Purchaser each agree to execute at Closing, and to cause Escrow Agent to
execute at Closing, a Designation Agreement, designating Escrow Agent as the
reporting person with respect to the transaction contemplated by this Agreement.

24


--------------------------------------------------------------------------------


12.12      Section 1031 Exchange. Either party may structure the disposition or
acquisition of the Property, as the case may be, as a like-kind exchange under
Internal Revenue Code Section 1031 at the exchanging party’s sole cost and
expense. The other party shall reasonably cooperate, provided that such other
party shall incur no material costs, expenses, or liabilities in connection with
the exchanging party’s exchange. If either party uses a qualified intermediary
to effectuate an exchange, any assignment of the rights or obligations of such
party shall not relieve, release, or absolve such party of its obligations to
the other party. The exchanging party shall indemnify, defend, and hold harmless
the other party from all liability in connection with the indemnifying party’s
exchange, and the indemnified party shall not be required to take title to or
contract for the purchase of any other property. This Section 12.12 shall
survive the Closing.

12.13      Press Releases. Notwithstanding anything to the contrary in this
Agreement, upon or after the Closing, neither Seller nor Purchaser may issue a
press release with respect to the transactions contemplated hereby or
consummated in accordance with the terms of this Agreement except upon the
mutual agreement of the parties as to the form and content of such press release
(with consent not to be unreasonably withheld, conditioned, or delayed by either
party).

12.14      Counterparts. This Agreement may be executed in any number of
identical counterparts, any or all of which may contain the signatures of less
than all of the parties, and all of which shall be construed together as a
single instrument.

12.15      Construction. This Agreement shall not be construed more strictly
against Seller merely by virtue of the fact that Seller’s counsel prepared this
Agreement, as both Seller and Purchaser have contributed substantially and
materially to the preparation of this Agreement.

12.16      Attorney Fees. In the event of litigation between the parties with
respect to this Agreement or the transaction this Agreement contemplates, the
prevailing party shall be entitled to recover from the losing party all of its
costs of enforcement and litigation, including, but not limited to, its attorney
and paralegal fees, witness fees, court reporter fees and other costs of suit.

12.17      Post-Closing Cooperation. After the Closing, each of Seller and
Purchaser shall provide any cooperation the other requests, at reasonable times
and on reasonable conditions, and shall execute and deliver any instruments or
documents necessary to fully carry out the intent and purposes of the
transactions this Agreement contemplates, but only to the extent it will not
incur any additional cost or liability as a result. This Section 12.17 shall
survive the Closing.

12.18      Business Day. “Business Day” means any day that is not a Saturday,
Sunday, or legal holiday. If the Closing Date, the Estoppel Delivery Date, the
date on which the Due Diligence Period expires, or any other date that is a
deadline for any performance or action by Seller or Purchaser under this
Agreement would fall on a day that is not a Business Day, then that date shall
be the next Business Day.

25


--------------------------------------------------------------------------------


Seller and Purchaser hereby execute and deliver this Real Estate Sale Agreement
as of the Effective Date.

SELLER:

Concourse Fortune Associates LLC,
a Delaware limited liability company

 

 

 

 

 

By:

/s/ William K. Hoeg

 

Name:

William K. Hoeg

 

Title:

Manager

 

 

 

 

 

 

PURCHASER:

Westcore Properties AC, LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ Donald Ankeny

 

Name:

Donald Ankeny

 

Title:

President

 

CONSENT AND ACKNOWLEDGEMENT OF ESCROW AGENT

The undersigned, on behalf of First American Title Insurance Company, agrees to
be bound by the terms of the Real Estate Sale Agreement between Concourse
Fortune Associates LLC and Westcore Properties AC, LLC dated March 22, 2007, to
which this Consent and Acknowledgement of Escrow Agent is attached.

First American Title Insurance Company

 

 

 

 

By:

/s/ Heather Kucak

 

Name:

Heather Kucak

 

Its:

Escrow Officer

 

 

26


--------------------------------------------------------------------------------


LIST OF EXHIBITS

A                                      Legal Description

B                                        List of Tangible Personal Property

C                                        Form of Purchaser’s Assignment
Agreement

D                                       Intentionally Deleted

E                                         Bill of Sale

F                                         Notice to Tenants

G                                        Non-Foreign Affidavit

H                                       Form Tenant Estoppel Certificate

I                                            Intentionally Deleted

J                                           Litigation Matters

K                                       List of Leases

L                                         List of Brokerage Agreements and
Leasing Commission Agreements

M                                    General Assignment

N                                       Natural Hazard Disclosure Statement

O                                       List of Due Diligence Materials

27


--------------------------------------------------------------------------------


EXHIBIT A

Legal Description

All that certain Real Property in the City of San Jose, County of Santa Clara,
State of California, described as follows:

All of Parcel 24, as shown on that certain Map entitled, “Parcel Map of
International Business Park,” which Map was filed in the Office of the Recorder
of the County of Santa Clara, State of California on January 28, 1977, in Book
388 of Maps, Page(s) 16 through 27.

Excepting therefrom that portion thereof lying below a depth of 500 feet
measured vertically from the contour of the surface of said property, with no
right of any purposes whatsoever to enter upon into or through the surface of
said property or any part thereof lying between said surface and 500 feet below
said surface, as reserved in the Deed recorded May 24, 1978 in Book D691, Page
67, Santa Clara County Records.

Parcels 1, 2 and 3, as shown on that Parcel Map filed for record in the Office
of the Recorder of the County of Santa Clara, state of California on September
3, 1982, in Book 504 of Maps, Page(s) 18 and 19.

A-1


--------------------------------------------------------------------------------


All that certain Real Property in the City of San Jose, County of Santa Clara,
State of California, described as follows:

PARCEL ONE:

Parcel B, as shown on that certain Parcel Map filed for record December 30, 1980
in the Office of the Recorder, County of Santa Clara, State of California in
Book 477 of Maps, at Page 54.

PARCEL TWO :

That portion of the following described Parcel lying Southerly of the Northerly
line of Fortune Drive as said Drive is shown on Record of Survey Lands proposed
for Street Purposes, which Record of Survey was filed for record in April 1,
1975 in Book 353 of Maps, at Page 43, Santa Clara County Records;

A right of way 40 feet wide described in the Deed from A.K. Whitton, et ux, to
Manuel Vierra, dated March 26, 1907 recorded March 26, 1907 in Book 314 of
Deeds, Page 216 and granted by A.K. Whitton, et ux, to Manuel A. Silva, by Deed
dated January 24, 1910 recorded January 29, 1910 in Book 363 of Deeds, Page 371,
as follows:

Beginning at a point in the Northeasterly line of that certain 11,926 acre tract
of land described in the Deed from Maria Coalho to Jacinto S. Siquig, et ux,
recorded under Recorder’s File No. 845348, Santa Clara County Records, distant
thereon South 38 deg. 35’ East 176.94 feet from the Northernmost corner thereof,
thence following the centerline of said 40 foot right of way so described in the
Deed to said Vierra above referred to for the two following courses and
distances:  North 38 deg. 35’ West 189.42 feet to a 2”x3” stake and North 25 deg
35’ West 1442.66 feet to a railroad spike set in the centerline of Trimble Road
and the terminus of said easement.

PARCEL THREE:

An Easement for ingress and egress and Public Utilities, appurtenant to the
above described Parcel One, over the following described 30 foot strip of land:

Beginning at an iron pipe set at the most Northerly corner of that certain 6.742
acre tract of land hereinabove described as Parcel One; thence along the
Northeasterly line of said 6.742 acre tract, South 38 deg. 35’ East 30.91 feet
to an iron pipe; thence North 37 deg. 30’ 40” East 89.52 feet to an iron pipe;
thence North 51 deg. 34’ 50” East 254.396 feet to an iron pipe in the
Northeasterly line of that certain 11.926 acre tract of land described in the
Deed from Maria Coelho to Jacinto S. Siquig, et ux, recorded under Recorder’s
File No. 845348, Santa Clara County Records; thence along last mentioned line,
North 38 deg. 53’ West 30.00 feet to an iron pipe; thence South 51 deg. 34’ 50”
West 258.00 feet to an iron pipe; thence South 37 deg. 30’ 40” West 85.80 feet
to the point of beginning.

PARCEL FOUR:

An Easement for the installation and maintenance of a water pipe line,
appurtenant to the above described Parcel One, over a strip of land 10.00 feet
in width, the centerline of which is described as follows:


--------------------------------------------------------------------------------


Beginning at a stake set in the Northeasterly line of that certain 6.742 acre
tract of land hereinabove described as Parcel One, distant thereon North 38 deg.
35’ West 43.98 feet from an iron pipe at the most Easterly corner of said 6.742
acre tract; thence North 58 deg. 30’ East 301.47 feet to an existing well and
the terminus of said Easement.

Together with the right to withdraw and use such quantities of water from the
existing well located at the terminus of said easement, as may be reasonably
necessary for Grantee’s business need.

PARCEL FIVE:

A non-exclusive easement for the installation and maintenance of electrical
power facilities, appurtenant to the above described Parcel One, over the
following described Parcel of Land:

Commencing at a railroad spike in the centerline of Trimble Road at the
Northwesterly terminus of the centerline of the 40 foot wide right of way shown
on Record of Survey Map, recorded in Book 115 of Maps, Page 40, Santa Clara
County Records; thence along said centerline of right of way, South 25 deg. 35’
East 1442.66 feet to a 2”x3” stake, and South 38 deg. 35’ East 12.48 feet to an
iron pipe at the most Northerly corner of that certain 11.926 acre tract
described in Deed, Maria Coelho to Jacinto S. Siquig, et ux, recorded under
Recorder’s File No. 845348, Santa Clara County Records; thence along the
boundaries of said 11,926 acre tract, South 51 deg. 34’ 50” West 341.72 feet to
an iron pipe, South 73 deg. 02’ East 147.99 feet to an iron pipe and the true
point of beginning of the easement to be described thence from said true Point
of Beginning North 73 deg. 02’ West 20.00 feet; thence North 16 deg. 58’ East
10.00 feet; thence South 73 deg. 02’ East 26.90 feet to the Northwesterly line
of a 30 foot easement hereinabove described; thence South 51 deg. 34’ 50” West
along said last mentioned line for a distance of 12.15 feet to the True Point of
Beginning.

PARCEL SIX:

A non-exclusive easement for the installation and maintenance of electrical
power facilities, appurtenant to the above described Parcel One, over the
following described Parcel of Land:

Beginning at an iron pipe set in the Northeasterly line of that certain 6.742
acre trac of land hereinabove described as Parcel One, distant thereon South 38
deg. 35’ East 30.91 feet from the Northermost corner thereof; thence from said
Point of Beginning South 38 deg. 35’ East along the Northeasterly line of said
6.742 acre tract for a distance of 50.00 feet to an iron pipe; thence North 11
deg. 57’ 50” East 112.54 feet to an iron pipe set in the Southeasterly line of
the hereinabove described 30 foot easement; thence South 37 deg. 30’ 40” West
along said last mentioned line for a distance of 89.52 feet to the Point of
Beginning.

PARCEL SEVEN:

Parcel A as shown on that certain Parcel Map filed for record December 30, 1980
in the Office of the Recorder, County of Santa Clara, State of California in
Book 477 of Maps, at Page 54.


--------------------------------------------------------------------------------


EXHIBIT B

List of Tangible personal Property

None.

B-1


--------------------------------------------------------------------------------


EXHIBIT C

Form of Purchaser’s Assignment Agreement

THIS ASSIGNMENT OF REAL ESTATE SALE AGREEMENT (this “Assignment”) is dated as
of                              , 2007 (the  “Assignment  Date”), by  and 
between  WESTCORE PROPERTIES AC, LLC, a Delaware limited liability company
(“Assignor”), and                             , a Delaware limited liability
company (“Assignee”).

A.            Assignor and                             , a Delaware limited
liability company (“Seller”), entered into that certain Real Estate Sale
Agreement, dated as of                             , 2007 (the “Purchase
Agreement”), wherein Seller agreed to sell and Assignor agreed to purchase
improved real property located at
                                                            , all in San Jose,
California, and certain other interests (as more particularly described in the
Purchase Agreement as the “Property”).

B.            Assignor desires to assign all of its right, title, and interest
in and to the Property under the Purchase Agreement to Assignee, effective as of
the Assignment Date.

C.            Assignee desires to accept such assignment and assume all of
Assignor’s rights, duties, obligations, and liabilities under the Purchase
Agreement with respect to the Property (collectively the “Obligations”), on the
terms and provisions set forth herein.

NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:

1.             Definitions. Unless otherwise defined in this Assignment, all
capitalized terms used herein shall have the meanings ascribed to them in the
Purchase Agreement.

2.             Assignment. Assignor hereby transfers, assigns, and sets over to
Assignee, its successors and assigns, all of Assignor’s right, title, and
interest in, to, and under the Purchase Agreement with respect to the Property.

3.             Assumption.  Assignee hereby agrees and confirms that effective
as of the Assignment Date, (i) Assignee has assumed all of the Obligations, and
is presently bound by all conditions and agreements applicable to Assignor,
under and with respect to the Purchase Agreement, and (ii) Assignee hereby
expressly ratifies and reaffirms all of the covenants, representations and
indemnities of Assignor set forth in the Purchase Agreement.

4.             Delivery to Seller. After the mutual execution hereof by the
parties, Assignor shall promptly deliver to Seller a copy of this fully-executed
Assignment,

5.             Severability. If for any reason, any provision of this Assignment
shall be held to be unenforceable, it shall not affect the validity or
enforceability of any other provision of this

C-1


--------------------------------------------------------------------------------


Assignment and to the extent any provision of this Assignment is not determined
to be unenforceable, such provision, or portion thereof, shall be, and remain,
in full force and effect.

6.             Authority to Contract. The signatories hereto represent that they
have full and complete authority to bind their respective parties to this
Assignment and that no other consent is necessary or required in order for the
signatories to execute this Assignment on behalf of their respective parties.

7.             Dispute Costs. In the event any dispute between the parties with
respect to this Assignment results in litigation or other proceeding, the
prevailing party shall be reimbursed by the party not prevailing in such
proceeding for all reasonable costs and expenses, including, without limitation,
reasonable attorneys’ and experts’ fees and costs incurred by the prevailing
party in connection with such litigation or other proceeding and any appeal
thereof. Such costs, expenses, and fees shall be included in and made a part of
the judgment recovered by the prevailing party, if any.

8.             Counterparts; Signatures. This Assignment may be executed in
counterparts. All executed counterparts shall constitute one agreement, and each
counterpart shall be deemed an original. The parties hereby acknowledge and
agree that the delivery of an executed copy of this Assignment by facsimile
signatures or an executed copy of this Assignment transmitted by electronic mail
in so-called “pdf” format shall be legal and binding and shall have the same
full force and effect as if an original of this Assignment had been delivered.
Assignor and Assignee (i) intend to be bound by the signatures on any document
sent by facsimile or electronic mail, (ii) are aware that the other party will
rely on such signatures, and (iii) hereby waive any defenses to the enforcement
of the terms of this Assignment based on the foregoing forms of signature

9.             Governing Law.  This Assignment shall be governed by, and
construed in accordance with, the laws of the State of California.

10.           Entire Agreement/Modifications.  This Assignment, including
exhibits, if any, expresses the entire agreement of the parties and supersedes
any and all previous agreements between the parties with regard to the subject
matter hereof. There are no other understandings, oral or written, which in any
way alter or enlarge its terms, and there are no warranties or representations
of any nature whatsoever, either expressed or implied, except as may expressly
be set forth herein. Any and all future modifications of this Assignment will be
effective only if it is in writing and signed by the parties hereto. The terms
and conditions of such future modifications of this Assignment shall supersede
and replace any inconsistent provisions in this Assignment.

///continued on next page///

C-2


--------------------------------------------------------------------------------


///continued from previous page///

IN WITNESS WHEREOF, Assignor and Assignee have duly executed this Assignment as
of the date and year first above written.

ASSIGNOR:

 

WESTCORE PROPERTIES AC, LLC,

a Delaware limited liability company

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

ASSIGNEE:

 

 

 

 

 

 

,

 

a

 

 

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

C-3


--------------------------------------------------------------------------------


EXHIBIT D

Intentionally Deleted

D-1


--------------------------------------------------------------------------------


EXHIBIT E

Bill of Sale

This Bill of Sale is executed and delivered to be effective as
of                        , 2007, by Concourse Fortune Associates LLC, a
Delaware limited liability company (“Seller”), in favor of Westcore Properties
AC, LLC, a Delaware limited liability company (“Purchaser”) covering the real
property described in Exhibit A attached to this Bill of Sale (the “Real
Property”), known as the “Concourse Fortune” property.

1.             Sale of Personal Property. For good and valuable consideration,
Seller hereby sells, transfers, sets over and conveys to Purchaser all of
Seller’s right, title and interest in and to all tangible personal property
owned by Seller, located on the Real Property and used solely in connection
therewith (the “Tangible Personal Property”), a list of which is attached to
this Bill as Exhibit B.

2.             Exclusions. Notwithstanding the foregoing, Seller hereby
expressly excludes all property owned by tenants or other users or occupants of
the Property.

[signature page follows next]

E-1


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the undersigned have caused this instrument to be executed
effective as of the date written above.

SELLER:

 

 

 

 

 

 

 

 

 

Concourse Fortune Associates LLC,
a Delaware limited liability company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

E-2


--------------------------------------------------------------------------------


EXHIBIT F

Notice to Tenant

                        , 2007

VIA CERTIFIED MAIL
[TENANT’S NAME]
[TENANT’S ADDRESS]
CITY, STATE ZIP
ATTN:                                 

Re:                Lease Agreement dated                  (the “Lease”) between
                   and               , as amended by                     ,
concerning the premises with a street address of                             ,
San Jose, California (as described in the Lease, the “Premises”)

Dear Tenant:

This is to notify you that, effective as of                   , 2007: (i)
Concourse Fortune Associates LLC, the landlord under the Lease, has sold the
property in which the Premises are located (the “Property”) to
                           (“New Owner”), and, simultaneously with the sale of
the Property, has assigned to New Owner all of its rights and interests as the
landlord under the Lease and has transferred all security deposits and prepaid
rents, if any, to New Owner; (ii) New Owner has assumed all of the rights and
obligations of the landlord under the Lease accruing with respect to any period
on or after the date of this Notice to Tenant; and (iii) New Owner has retained
                     as the managing agent of the building.

Effective immediately, all rental payments, notices to the Landlord, and
correspondence pursuant to your lease should be mailed to the following address:

                                                                                                                    .

Seller:

 

 

 

 

 

Purchaser:

 

F-1


--------------------------------------------------------------------------------


EXHIBIT G

Certificate of Non-Foreign Status

1.                                       The undersigned (“Transferor”) hereby
certifies:

a.                                   That Transferor is not a foreign entity (as
said term is defined in the Internal Revenue Code and Income Tax Regulations)
with respect to the transfer of that certain property known as “Concourse
Fortune,” located in San Jose, California (the “Property”) legally described in
the Exhibit A attached to this Certificate.

b.                                  That Transferor is the record owner of the
Property.

c.                                   The tax identification number of Transferor
is                                                     , and the offices of
Transferor are located at 5753 Wayzata Boulevard, St. Louis Park, Minnesota
55416.

d.                                  Transferor is not a disregarded entity as
defined in §1.1445-2(b)(2)(iii) of the Income Tax Regulations.

2.                                       Transferor understands that this
Certification may be disclosed to the Internal Revenue Service by Transferee and
that any false statement in this Certificate could be punishable by fine,
imprisonment or both.

Under penalties of perjury, I declare that I have examined this Certification
and to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
the Transferor.

Dated the          day of                            , 2007.

G-1


--------------------------------------------------------------------------------


EXHIBIT H

Form Tenant Estoppel Certificate

TENANT:

 

 

DATE OF LEASE:

 

 

PREMISES:

 

 

 

ESTOPPEL CERTIFICATE

To:

 

 

 

 

 

 

 

 

 

 

 

 

Re:

Lease dated                       ,                      between
                                               (“Landlord”) and

 

 

                                                      , a
                                                           (“Tenant”)

 

The undersigned hereby certifies to
                                                                                                    
(“Purchaser”) as follows:

1.             The undersigned is the “Tenant” under the above-referenced lease
(“Lease”) covering the above-referenced Premises (“Premises”). A true, correct,
and complete copy of the Lease [including all addenda, riders, amendments,
modifications and supplements thereto (collectively, the “Lease Modifications”)]
is attached as Exhibit “1” and each document comprising the Lease Modifications
is listed below:

a.

 

 

 

 

 

 

 

b.

 

 

 

 

 

 

 

c.

 

 

 

 

 

 

 

d.

 

 

 

 

 

 

 

e.

 

 

 

 

 

 

 

f.

 

 

 

 

 

 

 

g.

 

 

 

 

 

 

 

h.

 

 

 

For purposes hereof, all references to the “Lease” shall include the original
lease agreement and all of the Lease Modifications thereto.

H-1


--------------------------------------------------------------------------------


2.             The Lease constitutes the entire agreement between Landlord and
Tenant with respect to the Premises and the Lease has not been modified,
changed, altered, or amended in any respect except as set forth above. The Lease
is in full force and effect.

3.             The term of the Lease commenced on
                                  ,               , and, taking into account any
previously exercised options and all effective renewal terms, will expire on
                              ,             . Tenant has accepted possession of
the Premises and is the actual occupant in possession and has not sublet,
assigned, or hypothecated Tenant’s leasehold interest. All improvements to be
constructed on the Premises by Landlord have been completed and accepted by
Tenant and Landlord has paid in full all construction allowances and any
allowances and inducements due and payable to Tenant.

4.             As of the date of this Estoppel Certificate, to the best
knowledge of Tenant, there exists no breach or default, nor state of facts
which, with notice, the passage of time, or both, would result in a breach or
default on the part of either Tenant or Landlord. To the best of Tenant’s
knowledge, no claim, controversy, dispute, quarrel, or disagreement exists
between Tenant and Landlord.

5.             Tenant is currently obligated to pay rental in fixed monthly
installments of $                          per month (taking into account all
Consumer Price Index adjustments and other adjustments pursuant to the terms of
the Lease), and monthly installments of rent have been paid through
                                    , 2006. The Lease contains the following
monthly rent adjustments and other rent step-ups as set forth in Section     of
the Lease:
                                                                                .

6.             Operating costs, common area expenses, taxes and other
pass-throughs [INSERT IF APPLICABLE: are based upon                        base
year and] are presently included in Tenant’s monthly rental installments as
specified in section 5 above. No rent has been paid more than one (1) month in
advance. Tenant has no claim or defense against Landlord under the Lease and is
asserting no offsets or credits against either the rent or Landlord. Tenant has
no claim against Landlord for any security or other deposits except $
                       which was paid pursuant to the Lease.

7.             Tenant has no option or preferential right to purchase all or any
part of the Premises (or the real property of which the Premises are a part) nor
any right or interest with respect to the Premises other than as Tenant under
the Lease.

8.             Tenant has no option, right of first offer or right of first
refusal to lease or occupy any other space within the property of which the
Premises are a part, except
                                                    . Tenant has no right to
renew or extend the term(s) of the Lease except
                                                                                            .

9.             Tenant has no preferential right to parking spaces or storage
area(s) except
                                                                                                                                                                              .

H-2


--------------------------------------------------------------------------------


10.           Tenant has made no agreement with Landlord or any agent,
representative or employee of Landlord concerning free rent, partial rent,
rebate of rental payments or any other type of rental or other concession except
                                                                                                            .

11.           There has not been filed by or against Tenant a petition in
bankruptcy, voluntary or otherwise, any assignment for the benefit of creditors,
any petition seeking reorganization or arrangement under the bankruptcy laws of
the United States, or any state thereof, or any other action brought under said
bankruptcy laws with respect to Tenant.

12.           All insurance required of Tenant by the Lease has been provided by
Tenant and all premiums paid.

This Estoppel Certificate is made to Purchaser in connection with the
prospective purchase by Purchaser or Purchaser’s assignee, of the property of
which the Premises is a part. This Estoppel Certificate may be relied on by
Purchaser, and any other party who acquires an interest in the Premises in
connection with such purchase and any person or entity which may finance such
purchase.

Dated this                    day of                                     , 2006

“TENANT”

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

The undersigned hereby acknowledges and agrees to the foregoing Estoppel
Certificate.

“GUARANTOR” (If any) 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Its:

 

 

 

 

H-3


--------------------------------------------------------------------------------


EXHIBIT I

Intentionally Deleted

I-1


--------------------------------------------------------------------------------


EXHIBIT J

Litigation Matters

None.

J-1


--------------------------------------------------------------------------------


EXHIBIT K

List of Leases

1.                         Flextronics International, USA, Inc. (1710 Fortune
Drive)

a.                         Lease dated May 7, 1999 between Kilroy Realty, L.P.,
Kilroy Realty Corporation and Flextronics International, USA, Inc.

b.                         First Amendment to Lease dated June 1, 1999

c.                         Second Amendment to Lease dated May 1, 2006

2.                         UUNet Technologies, Inc. (a subsidiary of Verizon
Communications, Inc.) (2030 Fortune Drive) (formerly Worldcom Advanced Networks
Incorporate fka Compuserve Network Services Incorporated or Compuserve
Incorporated)

a.                         Lease dated October 5,   1998 between Kilroy Realty, 
L.P., Kilroy Realty Corporation and Worldcom Advanced Networks Incorporated

b.                         First Amendment to Lease dated July 13, 1999

c.                         Second Amendment to Lease dated October 24, 2001

3.                         Laird Technologies, Inc. (2030 Fortune Drive)

a.                         Lease dated April 1, 2002 between Concourse Fortune
Associates LLC and Laird Technologies, Inc.

b.                         Waiver of Monument Sign dated May 31, 2002

c.                         Written Action Authorizing Lease Guaranty dated April
1, 2002

d.                         Guaranty dated April 1, 2002 executed by Laird, Inc.

4.                         TFT, Inc. (1953 Concourse Drive)

a.                         Lease dated September 30, 2003 between Concourse
Fortune Associates LLC and TFT, Inc.

b.                         Acknowledgment of Commencement Date dated November 1,
2003

5.                         FlexOne Technologies, Inc. (1963 Concourse Drive)

a.                         Lease dated October 9, 2001 between Concourse Fortune
Associates LLC and FlexOne Technologies, Inc.

b.                         First Amendment to Lease dated October 29, 2002

c.                         Second Amendment to Lease dated September 30, 2002

d.                         Third Amendment to Lease dated August 6, 2004

e.                         Fourth Amendment to Lease dated April 1, 2005

f.                           Fifth Amendment to Lease dated October 1, 2005

g.                        Sixth Amendment to Lease dated April 1, 2006

K-1


--------------------------------------------------------------------------------


6.                         ZF Array Technology, LLC (1965 Concourse Drive)

a.                         Lease dated July 31, 2003 between Concourse Fortune
Associates LLC and ZF Array Technology, LLC

b.                         Acknowledgment of Commencement Date dated August 5,
2003

c.                         Assignment of Lease between ZF Array Technology, LLC,
as Assignor, ZF Array Technology, Incorporated, as Assignee, and Concourse
Fortune Associates LLC, as Lessor, dated December 28, 2004

d.                         First Amendment to Lease dated October 1, 2005

7.                         Discera, Inc. (1961-65 Concourse Drive)

a.                         Lease dated April 2004 between Concourse Fortune
Associates LLC and Discera, Inc.

b.                         First Amendment to Lease dated June 11, 2004

c.                         Landlord/Mortgagee Waiver dated July 2004

8.                         frog design, Inc. (formerly Flextronics International
USA, Inc.) (1957 Concourse Drive)

a.                         Lease dated April 18, 2005 between Concourse Fortune
Associates LLC and Flextronics International USA, Inc.

b.                         Notice of Assignment dated June 9, 2005

c.                         First Amendment to Lease dated August 12, 2005

d.                         Consent for Change in Control of frog design, Inc.
dated August 17, 2006

9.                         GenX Mobile, Inc. (1955 Concourse Drive)

a.                         Lease dated April 1, 2006 between Concourse Fortune
Associates LLC and GenX Mobile Incorporated

b.                         Letter Agreement dated April 17, 2006

The following are the “Required Tenants” for the purposes of Section 9.1 of this
Agreement:

·                             Flextronics International, USA, Inc.

·                             Verizon

·                             TFT, Inc.

·                             ZF Array Technology, LLC

·                             frog design, Inc.

·                             GenX Mobile, Inc.

K-2


--------------------------------------------------------------------------------


EXHIBIT L

List of Brokerage Agreements and
Leasing Commission Agreements

Exclusive Leasing Agreement dated July 24, 2000 between Seller and CPS Realty
Group, Inc., a California corporation (“CPS”) (also known as CPS, a Commercial
Real Estate Company, Inc.), as amended by the Amendment to Leasing Agreement
dated May 31, 2006 between Seller and CPS.

L-1


--------------------------------------------------------------------------------


EXHIBIT M

General Assignment

This General Assignment (the “Assignment”) is made and entered into as of this
          day of                            , 200          (the “Assignment
Date”), by and between Concourse Fortune Associates LLC, a Delaware limited
liability company (“Assignor”), and                                            ,
a                                     (“Assignee”), with reference to the
following facts.

RECITALS

A.        Assignor and Assignee are parties to that certain Real Estate Sale
Agreement made and entered into as of                                    , 2007
(the “Purchase Agreement”), pursuant to which Assignor agreed to sell to
Assignee, and Assignee agreed to purchase from Assignor property located in
                          ,                           , as legally described in
Exhibit A attached hereto (the “Real Property”). Each capitalized term in this
Assignment that this Assignment does not define has the meaning the Purchase
Agreement gives it.

B.        A list of the Leases affecting the Property is attached as Schedule 1
hereto.

C.        A list of all security deposits (and/or bonds or letters of credit in
lieu thereof or in addition thereto) from the tenants under the Leases is
attached as Schedule 2 hereto (collectively, the “Security Deposits and Letters
of Credit”).

D.        Assignee has acquired fee title to the Property from Assignor on the
Assignment Date. Assignor now desires to assign and transfer to Assignee all of
Assignor’s right, title and interest in, to and under the Leases, the Security
Deposits and Letters of Credit, and the Intangible Personal Property, as set
forth herein.

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

1.        Assignment and Assumption. Effective as of the Assignment Date,
Assignor hereby grants, transfers, conveys, bargains, assigns and delegates to
Assignee all of Assignor’s right, title, and interest in, to and under (i) the
Leases, as listed in Schedule 1 hereto; (ii) the Security Deposits and Letters
of Credit as listed in Schedule 2 hereto; and (iii) the Intangible Personal
Property. Assignee hereby accepts such assignment and assumes all of Assignor’s
obligations and liabilities as the landlord under each Lease and with respect to
the Security Deposits and Letters of Credit that accrues with respect to any
period on or after the Assignment Date. In the event any Security Deposit is in
the form of a bond or letter of credit, then, Assignor shall deliver to Assignee
either a fully executed assignment to Assignee of the beneficial interest under
such bond or letter of credit together with the bond or letter of credit
issuer’s express written consent to such assignment or a full replacement for
such bond or letter of credit issued by the bond or letter of credit issuer
directly in favor of Assignee. Assignee is not assuming any liability or
obligation of Assignor relating to or arising from Assignor’s performance of, or

M-1


--------------------------------------------------------------------------------


failure to perform, any of Assignor’s obligations under or with respect to the
Leases arising or accruing with respect to any time before the Assignment Date.

2.        Assignor’s Representations. Assignor represents and warrants to
Assignee that Assignor has the right to bargain, convey, assign and transfer to
Assignee the Leases, the Security Deposits, and the Intangible Personal Property
(collectively, the “Interests”).

3.        Indemnification by Assignor. Assignor agrees to protect, defend and
indemnify Assignee from and against any and all claims, damages (including
without limitation, consequential damages and all other damages regardless of
the speculative nature thereof), liabilities, judgments, demands, losses, costs
and expenses (including without limitation, reasonable attorneys’ fees and
costs, and court costs) (collectively, the “Claims”), under the Leases or with
respect to the Security Deposits and Letters of Credit arising or otherwise
accruing with respect to any time before the Assignment Date.

4.        Indemnification by Assignee. Assignee agrees to protect, defend and
indemnify Assignor from and against any and all Claims, under the Leases that
accrue with respect to any time on or after the Assignment Date.

5.        Dispute Costs. In the event of any dispute between Assignor and
Assignee arising out of the obligations of the parties under this Assignment or
concerning the meaning or interpretation of any provision contained herein, the
losing party shall pay the prevailing party’s costs and expenses of such
dispute, including without limitation, reasonable attorneys’ fees and costs. Any
such attorneys’ fees and other expenses incurred by either party in enforcing a
judgment in its favor under this Assignment shall be recoverable separately from
and in addition to any other amount included in such judgment, and such
attorneys’ fees obligation is intended to be severable from the other provisions
of this Assignment and to survive and not be merged into any such judgment.

6.        Counterparts; Facsimile Signatures. This Assignment may be executed in
counterparts. All executed counterparts shall constitute one agreement, and each
counterpart shall be deemed an original. The parties agree that the delivery of
an executed copy of this Assignment by facsimile shall be legal and binding and
shall have the same full force and effect as if an original of this Assignment
had been delivered. Facsimile signatures shall be binding upon the parties.

7.        Survival. This Assignment and Assignor’s foregoing representations,
covenants and warranties shall survive the Closing (as such term is defined in
the Purchase Agreement) and shall run to the benefit of Assignee and Assignee’s
successors and assigns.

8.        Governing Law. This Assignment shall be enforced, governed by, and
construed in accordance with the laws of the State of California.

9.        Warranty of Authority. The signatories hereto represent that they have
full and complete authority to bind their respective parties to this Assignment
and that no other consent is

M-2


--------------------------------------------------------------------------------


necessary or required in order for the signatories to execute this Assignment on
behalf of their respective parties.

10.      Severability. If for any reason, any provision of this Assignment shall
be held to be unenforceable, it shall not affect the validity or enforceability
of any other provision of this Assignment and to the extent any provision of
this Assignment is not determined to be unenforceable, such provision, or
portion thereof, shall be, and remain, in full force and effect.

///signature page follows///

M-3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
Assignment Date.

ASSIGNOR:

Concourse Fortune Associates LLC,
a Delaware limited liability company

By:

 

 

Name:

 

 

Title:

 

 

 

ASSIGNEE:

 

,

 

a

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

M-4


--------------------------------------------------------------------------------


EXHIBIT N

Natural Hazard Disclosure Statement

This statement applies to the following described real property; Concourse
Fortune, San Jose, California; APN Number:                       .

The undersigned Seller discloses the following information with the knowledge
that even though this is not a warranty, the undersigned prospective Purchaser
may rely on this information in deciding whether and on what terms to purchase
the subject real property. The following disclosures are made by the Seller
based solely upon the information in the report attached to this Statement. This
information is merely a disclosure and shall not be deemed to be part of any
contract between the Purchaser and Seller.

THIS REAL PROPERTY LIES WITHIN THE FOLLOWING HAZARDOUS AREA(S):A SPECIAL FLOOD
HAZARD AREA (any type Zone “A” or “V”) designated by the Federal Emergency
Management Agency.

o  Yes           o  No

AN AREA OF POTENTIAL FLOODING shown on a dam failure inundation map pursuant to
Section 8589.5 of the Government Code.

o  Yes           o  No

A VERY HIGH FIRE HAZARD SEVERITY ZONE pursuant to Section 51178 or 51179 of the
Government Code. The owner of this property is subject to the maintenance
requirements of Section 51182 of the Government Code.

o  Yes           o  No

A WILDLAND AREA THAT MAY CONTAIN SUBSTANTIAL FOREST FIRE RISKS AND HAZARDS
pursuant to Section 4125 of the Public Resources Code. The owner of this
property is subject to the maintenance requirements of Section 4291 of the
Public Resources Code. Additionally, it is not the state’s responsibility to
provide fire protection services to any building or structure located within the
wildlands unless the Department of Forestry and Fire Protection has entered into
a cooperative agreement with a local agency for those purposes pursuant to
Section 4142 of the Public Resources Code.

o  Yes           o  No

AN EARTHQUAKE FAULT ZONE pursuant to Section 2622 of the Public Resources Code.

o  Yes           o  No

N-1


--------------------------------------------------------------------------------


A SEISMIC HAZARD ZONE pursuant to Section 2696 of the Public Resources Code.

o Yes (Landslide Zone) 9 Yes (Liquefaction Zone)

o No Maps not yet released by state                      

THESE HAZARDS MAY LIMIT YOUR ABILITY TO DEVELOP THE REAL PROPERTY, TO OBTAIN
INSURANCE, OR TO RECEIVE ASSISTANCE AFTER A DISASTER.

THE ATTACHED REPORT ON WHICH THESE DISCLOSURES ARE BASED ESTIMATE WHERE NATURAL
HAZARDS EXIST. THEY ARE NOT DEFINITIVE INDICATORS OF WHETHER OR NOT A PROPERTY
WILL BE AFFECTED BY A NATURAL DISASTER. PURCHASER IS HEREBY ADVISED TO OBTAIN
INDEPENDENT PROFESSIONAL ADVICE REGARDING THOSE HAZARDS AND OTHER HAZARDS THAT
MAY AFFECT THE SUBJECT PROPERTY.

This statement may be signed in one or more counterparts.

Seller hereby states that the information set forth herein is true and correct
to the best of the Seller’s knowledge based solely upon the information in the
attached report, and such knowledge is limited to be as of the date specified
below. Seller has not independently verified the information in this statement
and the attached report, and Seller is not personally aware of any errors or
inaccuracies in the information in this statement. As used in this statement,
“best of Seller’s knowledge” shall mean the knowledge that the following persons
have actual, conscious knowledge of, without any duty of investigation, and
without imputation of any knowledge to such persons: Steven F. Lachman, William
K. Hoeg, and John C. Scholz.

SELLER:

 

Concourse Fortune Associates LLC,
a Delaware limited liability company

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

N-2


--------------------------------------------------------------------------------


Purchaser hereby represents and warrants that it has read and understands the
information in this disclosure statement and in the attached report and will
rely upon the information in the report as though the report were addressed
directly to Purchaser.

PURCHASER:

 

 

LLC,

a Delaware limited liability company

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

N-3


--------------------------------------------------------------------------------


EXHIBIT O

List of Due Diligence Materials

True and complete copies of the following documents that are in Seller’s
possession or control:

·                            Leases and related documents (see attached summary)

·                            Other property related documents such as telecom
and any other licenses, if any

·                            Leasing agreement with CPS

·                            Property Management agreement with United Capital

·                            Rent roll

·                            Two years of property tax bills

·                            Copies of all services contracts and equipment
leases, if any

·                            Tenant billing ledger for 2006 and YTD ledger

·                            Current AR report

·                            3 years of cash operating history and YTD
statements

·                            Copies of Letters of credit, if any (none)

·                            Personal Property listing - none

·                            Listing of any current litigation if any (none)

·                            Most recent physical reports (PCA’s), including

·                             Roof report March 2007

·                             HVAC inventory report Feb 2007

·                             AllWest PCA’s June 2000

·                            Existing Title insurance policy (already provided
to Buyer per PSA)

·                            Copies of most recent survey(s) (already provided
to Buyer per PSA)

·                            Copies of any construction drawings (or access to
them in United Captial Corp’s Mt. View offices)

·                            Most recent environmental reports

·                             AllWest reports, June 2000

·                            Most recent seismic reports

·                             AllWest reports, June 2000

·                            Copies of any permits - if any in United Capital’s
offices

·                            Copies of any zoning information - none

·                            Copies of CO’s if any - none

·                            Seller’s team contact list (already provided)

·                            Access to Tenant lease files (in MN)

·                            Copies of relevant insurance certificates

·                            Any warranty documents if applicable - none

·                            Last three years of CAM estimates and
reconciliations.

·                            Utility info - account numbers and what buildings
they correspond to

·                            2007 Budget

·                            List of outstanding TI’s / commissions if any
(should be none)

·                            Tenant contact list

·                            Summary of Cap Ex over the past 3 years – item,
timing, and amount spent.

·                            Property DataCom Report 2030 Fortune – Optio
Development – March 2007


--------------------------------------------------------------------------------